 LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY225not represent a majority of the employees;by trailing,ambushing,and stoningemployees of the Company;and by threatening employees of the Company andother employers,thereby restraining and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, the Local, and Jimmy Ray Rush, SamDixon,Jr.,Windol Atchison,and James Mitchell,as agents of the Local, havejointly and severally engaged in and are engaging in unfair labor practices withinthemeaning of Section8(b)(1)(A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local No.636 of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada,AFL-CIO,and its BusinessAgent TimMcCarthyand its President William B.Kelleyand United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandThe Detroit Edison Companyand Westinghouse Electric Corporation.Case No. 7-CC-55.March 16, 1959DECISION AND ORDEROn October 3, 1957, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.He also found that the Re-spondents had not engaged in and were not engaging in the otherunfair labor practices alleged in the complaint and recommendedtheir dismissal.Thereafter, the Respondents, the General Counsel,and the Charging Parties filed exceptions to the Intermediate Reportand supporting briefs, and orally argued this case before the Board.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report,'- the exceptions and briefs, the oral argument,and the entire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.iThe following inadvertency appearing in the Intermediate Report,whichdoes not affectthe Trial Examiner's findings and conclusions,nor our concurrence therein, iscorrectedas follows:p. 250, line10, the date of May 27, 1956,is correctedto read May 27, 1957.123 NLRB No. 37.508 889-60-vol.123-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The amended complaint charged that Respondents, sometimesreferred to as the UA, violated Section 8 (b) (4) (A) by engaging in,and inducing or encouraging employees of United Engineers andother employers at Edison's construction projects in River Rouge,.St.Clair, and Monroe, Michigan, to engage in, a strike or concertedrefusal in the course of their employment to handle certain materialsfor objects proscribed by the Act.The forbidden objects, as alleged,were to force United Engineers and other employers to cease doingbusiness with Westinghouse or any employer which fabricated pipein off-site plants with employees who were not UA members, and toforce United Engineers and other employers to cease doing businesswith Edison.The Trial Examiner found that Respondents, throughKelley, the president of Respondent Local 636, unlawfully induced orencouraged Stolliker,Morgan, and other pipefitters employed byUnited Engineers at River Rouge to refrain from erecting Westing-house pipe because it was not fabricated by UA members.He alsofound that Respondents induced or encouraged these pipefitters tocease work in order to force Edison to award contracts for prefab-ricated piping only to those suppliers who employed members ofRespondent Unions.In their exceptions, Respondents contend that the conduct attrib-uted to Kelly did not constitute inducement or encouragement.Theyfurther contend that any inducement or encouragement of Stolliker:and Morgan to cease handling Westinghouse pipe was privileged be--cause these individuals were not employees within the meaning ofthe Act..United Engineers is a labor contractor which constructs powergenerating plants on a cost-plus basis. Its sole product is the supplyof skilled manpower and supervision.At all times pertinent to thisproceeding, Respondents and United Engineers were parties to aNational Construction Agreement which contained certain "fabrica-tion" clauses.These provided that all piping installed by UnitedEngineers had to be handled, assembled, and erected by UA mem-bers; that all piping over 21/2 inches in diameter which was pre-fabricated (i.e., cut, bent, and assembled) off the site had to be pre-fabricated in shops which employed UA members; and, that theRespondents reserved the right to refuse to handle prefabricatedpiping upon which their members had not worked.The enforce-ment of these clauses was implemented by the constitution andbylaws of the UA which imposed upon each member the duty, onpain of certain sanctions, "to make it generally known to the entiremembership ... that all piping . . . fabricated and processed in aplant ... away from the job site shall be prepared by only members"of the UA. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY227In 1956 Edison embarked upon an expansion program which con-templated the erection of additional power units at River Rouge,St. Clair, and Monroe, and awarded contracts to United Engineers tofurnish the labor for erecting the turbine generators at each location.Edison maintains a policy of purchasing all materials directly fromthe manufacturers for the construction of its plants. It lets con-tracts to suppliers who offer the lowest price for the product withoutregard to the union affiliation of the suppliers' employees.Westing-house, whose employees belong to a union other than the UA, wasawarded a contract by Edison to supply the turbine generator for aunit at River Rouge, where the instant dispute arose.A second con-tract was obtained by Westinghouse to provide another generatorfor the St. Clair project.Allis-Chalmers, whose employees are alsomembers of a. union not affiliated with the UA, has a contract tosupply a generator for Edison's Monroe project.Under the terms ofthe firstWestinghouse agreement, that Company was obligated tofurnish a prepackaged turbine generator containing prefabricatedpiping with diameters in excess of 21/2 inches.This unit was as-sembled by Westinghouse employees at its Philadelphia plant andwas due to arrive at River Rouge on January 21, 1957.In the fall of 1956, UA pipefitters employed by United Engineerswere already engaged in installing pipe at River Rouge.Duringthat period, Repondents twice complained to United Engineers con-cerning Edison's purchase of piping for the River Rouge and St.Clair projects which was not prefabricated by UA members. Ineach case, the Respondents refused to install piping supplied by theCrane Company and the Clement Electric Company because theiremployees did not belong to the Respondent Unions.When the Westinghouse equipment arrived at River Rouge onJanuary 21, Kelley was so notified.He in turn notified his businessmanager.The following day, United Engineers was informed that,on orders from Respondent International, UA pipefitters on the proj-ect would not handle the piping because Westinghouse did not em-ploy UA members. On the same day, Kelley was asked by a repre-sentative ofWestinghouse why the piping had not been unloadedand taken to the turbine room for installation.Kelley replied byreading to him the "fabrication" clauses in the agreement betweenUA and United Engineers.Kelly then stated that the members ofRespondent Local 636 had discussed the matter of prefabricatedpiping at a union meeting just prior to the receipt of the Westing-housematerial.On January 24, Respondent International andUnited Engineers met and discussed the use of prefabricated pipingon Edison's projects.After informing United Engineers that it hadviolated the National Construction Agreement by receiving Westing- 228DECISIONSOF NATIONALLABOR RELATIONS BOARDhouse pipe at River Rouge, the International stated that its majorconcern was the St. Clair project where Edison had invited bidsfrom companies which did not have a contract with the UA. Themeeting terminated when United Engineers replied that it had nocontrol over Edison's purchasing policies and could not require thatEdison buy prefabricated piping only from suppliers who hiredUA men.From January 21 to 28, UA pipefitters at River Rouge were atwork installing various piping which was part of the Westinghouseturbine.When the men ceased work on this pipe on January 28,theWestinghouse representative asked Stolliker for the reason.Stolliker was employed by United Engineers in the turbine room,along with a crew of pipefitters, and bore the title of turbine roomforeman.Stolliker replied that he had received word from hisUnion "not to work on any more Westinghouse equipment until thisdifficulty with the piping was settled."From January 28 to March12,United Engineers unsuccessfully attempted, at the behest of theUA, to persuade Edison to tailor its purchasing policies to conformto the "fabrication" clauses in the National Construction Agreement.During the same period, United Engineers failed to persuade Re-spondents to authorize their members at River Rouge to erect theWestinghouse piping.Events came to a head on March 12 when Dallam, general super-intendent for United Engineers at River Rouge, instructed Kelleyto order his pipefitters to install Westinghouse pipe. In addition tobeing president of Local 636, Kelley was also general piping foremanforUnited Engineers.After conferring with Respondent Unionsand learning that no agreement had been reached concerning theuse of Westinghouse pipe or a change in Edison's purchasing policies,Kelley told Dallam that the pipe would not be erected until suchan agreement had been worked out.Dallam then proceeded toKelley's office.Present were Kelley, Morgan, and Stolliker.LikeStolliker,Morgan bore the title of foreman and worked in thereceiving yard.Dallam instructed Morgan to move the Westing-house piping from the yard into the turbine room.Morgan repliedthat he would do so only if the piping was broken down and refab-ricated on the site and only if he was instructed by the UA. Dallamthen asked Stolliker to install the pipe.Stolliker also declined,stating that it was Westinghouse pipe and that he would install itif the UA so order him. Kelley, who remained silent during thisquestioning, cautioned both men, after they had replied to Dallam,not to assign any reason for refusing to work but merely to say thatthey would handle the pipe in the near future. The next day, Dal-lam visited some 80 pipefitters at the project in the company ofKelley.When Dallam asked the men whether they would install LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY229the pipe, each replied that they would do so only if instructed by theUA. One mentioned that it would be contrary to the "fabrication"clauses in the National Construction Agreement.Kelley again re-mained silent.The pipefitters did not commence handling thispiping until May 10, 1957, when, during the course of Section 10(1)injunction proceedings in the Federal District Court, the UA gavethe order which authorized them to do so.The Respondents challenge the Trial Examiner's findings thatKelley unlawfully induced or encouraged United Engineers' pipe-fitters on March 12 and 13, 1957. They contend that Kelley's silencewhen the pipefitters were asked and refused to handle the Westing-house pipe cannot be translated into inducement or encouragementin the statutory sense.We do not agree. The subject of handlingprefabricated piping made by non-UA members was a topic of dis-cussion among the members of Local 636 just prior to the receipt oftheWestinghouse pipe at River Rouge. Strict sanctions were im-posed by the constitution and bylaws of the UA on members whofailed to make it known to the membership generally that pipingwhich was prefabricated off the site had to be prepared by UA mem-bers.When the Westinghouse equipment did arrive on the project,Respondent International issued the order to the Local'sbusinessmanager and Kelley that no work be done on it. The reason for theorder was made abundantlyplain-the pipinghad been assembledbyWestinghouse employees and the UA did not want Edison topurchase or United Engineers to erect any piping which did notsatisfy the terms of the "fabrication" clauses.However, these ordersdid not expend their force solely on the business manager and Kelley.Stolliker had been instructed by Respondent Unions,as early asJanuary 28, that he was not to work on the piping until the "diffi-culty" over it had been "settled."On March 12, both Stolliker andMorgan were reminded of the UA's attitude toward the Westing-house equipment by Kelley who instructed them not to give anyreason to Dallam for refusing to handle this equipment but to indi-cate that they would install it in the near future.Furthermore, itis obviousthat the UApipefitters who refused to erect the pipingon March 13 were aware that it did not meet the requirements ofthe "fabrication" clauses and that the UA was opposed to handlingitwhen they refused to work on the pipe unless the UA first gaveits approval.InInternational Brotherhood of ElectricalWorkers, Local 501,et al. (Samuel Langer) v. N.L.R.B.,2the Supreme Court made itclear that"The words`induce or encourage'[as used in Section8(b) (4) (A)]are broad enough to include in themevery form of2 341 U.S. 694, 701-702. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDinfluence and persuasion."(Emphasis supplied.)Kelley, the presi-dent of Local 636, was present at the time Dallam asked the pipe-fitters to install theWestinghouse piping.When the men repliedthat they would not handle it unless the "Union" ordered them to doso,Kelley was the one person to whom they could look for anaffirmative authorization to work because, to them, Kelley was the"Union." 3 Inasmuch as the pipefitters knew that a state of factsexisted, namely, UA's attitude of opposition to erectingWesting-house pipe or any other pipe which did not satisfy the "fabrication"clauses,Kelley could not stand silent without conveying to the menthat this attitude still persisted.4In our opinion, Kelley's silencewas as effective in inducing or encouraging the pipefitters to engagein a concerted refusal to work upon, or strike against, Westinghousepiping as any words which he might have uttered.Under thesecircumstances, we find that it was incumbent upon Kelley to indicateto the men that the UA had no objection to the installation of theWestinghouse piping.By his failure to do so, the Respondentsinduced or encouraged United Engineers' pipefitters at River Rougeto engage in a strike and a concerted refusal in the course of theiremployment to handle that equipment for the unlawful objectsalleged in the complaint and found by the Trial Examiner.5 Fur-thermore, we find in the context of these circumstances that theRespondents themselves effectively engaged in a strike as expresslyproscribed in Section 8(b) (4) (A) by their decision that no workbe done on the Westinghouse equipment because it had not beenprefabricated by UA members. The Respondents' exceptions in this,connection are therefore overruled.The Respondents also contend that the Trial Examiner erred infinding that Kelley unlawfully induced or encouraged Stolliker andMorgan because there is no showing that these individuals wereemployees within the purview of the Act. Stolliker worked with acrew of 12 pipefitters in the turbine room.Morgan worked in thereceiving yard.While both bore the title of foreman, there is noevidence in the record that they possessed any of the indicia ofsupervisory authority set forth in Section 12)(1i) of the Act.TheGeneral Counsel, having formally alleged that employees of UnitedEngineers were unlawfully induced or encouraged by Respondents,and having established that Stolliker and Morgan were employed3 On the morning of May 10,1957, and during the course of the Section 10(1) injunctionproceeding before the district court, Kelleygavethe order which caused the men to workon the Westinghouse piping at River Rouge.4 SeeLocal 1016,United Brotherhood of Carpenters d Joiners of America,AFL-CIO,et at.(BooherLumber Co., Inc.),117 NLRB 1739,1745-1746.5 SeeInternational Brotherhood of Teamsters, etc., Local 554 v. N.L.R.B. (Clark Bros.TransferCo.), 262 P. 2d 456 (C.A.,D.C.), enfg.in part 116 NLRB 1391;Seafarers'International Union of North America, et at. (Superior Derrick Corporation),122 NLRB52 (Member Fanning dissenting In part). LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY231by that company and that they were induced and encouraged byRespondents for unlawful objects, it rested with the Respondents toproduce evidence that these individuals were supervisors and notemployees in order to remove Kelley's conduct from the proscriptiveambit of the statute.This the Respondents failed to do.Accord-ingly, like the Trial Examiner, we find that Stolliker and Morganwere employees within the meaning of the Act and that they wereinduced or encouraged by Kelley in violation of Section 8(b) (4) (A).62.When the UA pipefitters at River Rouge refused to installWestinghouse pipe on March 13, United Engineers telephoned Local636 and requested that 12 additional men be sent to the project toperform that work.This action was taken pursuant to Article 5of the National Construction Agreement which is entitled "Hiringof Men." The article provides that "initial requests for the furnish-ing of journeymen and apprentices shall be made to the Local Unionwithin whose territorial jurisdiction the work is being performed."Local 636 has jurisdiction over the entire Detroit area in whichEdison's projects are located.The article further provides that the"Union agrees to furnish at all times to the Employer duly qualifiedjourneymen and apprentices in sufficient number as may be necessaryto properly execute work contracted for by the Employer in themanner and under the conditions specified in this Agreement," andthat "If the Local Union in the territory ... where the Employerholds a contract fails to supply sufficient competent and capablejourneymen and apprentices, . . . the Employer may request the.United Association to furnish such additional employees as it mayrequire."Only when the Respondents are unable to furnish menmay United Engineers go outside the territorial jurisdiction of Local636 to obtain "such journeymen."However, the record establishesthat all pipefitters employed by United Engineers at River Rougewere members of Local 636, and that all such pipefitters were re-quested from, and referred by, that Local to United Engineers inaccordance with the terms of the Agreement.Despite United Engineers' request for men on March 13, and asubsequent request made on March 14, Local 636 refused to referthem, admittedly because of the UA's opposition to handling West-inghouse pipe and to Edison's purchasing policies.On May 20,1957,United Engineers and Respondents executed an agreementwhereby the UA would furnish pipefitters to finish all piping workat River Rouge, including Westinghouse piping. In return, UnitedEngineers agreed not to transfer men from River Rouge to St. ClaireWe adopt the TrialExaminer's finding, towhichno exceptions were taken,that theRespondents did not engage in unfairlabor practiceswith respect to the employees ofGeneral ElectricCorporation,Allis-Chalmers Manufacturing Company, SpitzleyPlumbingand Heating Company of Detroit,Michigan,Babcock & Wilcox, Clement Electric Com-pany, and the Crane Company.We shall therefore dismiss this aspect of the complaint. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntilUnited Engineers could insure that Edison would purchasepipe which was prefabricated solely in shops employing UA mem-bers.Thereafter, the UA instructed United Engineers not to callthe Local for any men for the St. Clair and Monroe projects. InApril and May 1957, Respondents refused to refer pipefitters toDiDuca Brothers and Partlan Company for work at the St. Clairproject.The reason for the refusal was Edison's persistence inadhering to its purchasing policies. So far as appears on this record,neither DiDuca nor Partlan were under contract with respondentsrequiring the latter to supply pipefitters.In his complaint, the General Counsel alleged that the Respond-ents' refusal to refer members to United Engineers and other em-ployers also violated Section 8(b) (4) (A) because it constituted a"strike" or because "employees" were thereby induced or encouragedin the course of their employment not to perform work. The TrialExaminer disagreed. In reliance onJoliet Contractors,'he foundno violation in this regard on the ground that no employment rela-tionship existed at the time between the members who were notreferred and the employers in question.The General Counsel andthe Charging Parties contend that the facts in this case are notcontrolled by the holding inJolietbut rather approximate those ofthe Longshoremen's cases" in which the Board found that certainlongshoremen were "employees" under Section 8(b) (4) (A) eventhough they were not working for a given employer when the offend-ing union engaged in its unlawful inducement.For the reasons setforth below, we concur in this contention.Before considering the decisions upon which the respective partiesdraw for support, we deem it appropriate to set forth the pertinentstatutory guidelines and their judicial delineations which must con-trol our decision herein.Section 8(b) (4) (A) makes it unlawful fora union orits agents "to engage in, or to induce or encourage theemployees of any employer to engage in, a strike or a concertedrefusal in the course of their employment ...to perform serv-ices . . ." for certain proscribed objects.(Emphasis supplied.)Section 501(2) defines "strike" as encompassing "any strike or otherconcerted stoppage of work byemployees ...and any concertedslow-down or other concerted interruption of operations byem-ployees."[Emphasis supplied.]Because section 8(b) (4) (A) refersto a strike by "employees," and to inducement and encouragementof "employees," it is necessary to examine the content and meaningof the term "employee" as used in the statute.7 Joliet Contractors Association,et at. v. N.L.R.B.,202 F. 2d 606 (C.A. 7), cert.denied346 U.S.824, 99 NLRB 1391.8UnitedMarine Division, Local'333,'et at.(New York Shipping Association),107NLRB 686;Local 1422,International Longshoremen'sAssociation,Independent (Charles-ton Stevedoring Company, et al.),118 NLRB 920. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY233In Section 2(3) of the Act, Congress stated that "'employee' shallincludeany employee, and shall not be limited to the employees ofa particular employer,unless theAct explicitly states other-wise. . . ." [Emphasis supplied.] In thus describing the term,Congress did not essay any restrictive definition but drew the termbroadly to accommodate the various and changing employmentarrangements and relationships which might arise between partiesduring the course of disputes covered by the statute.As the SupremeCourt noted in thePhelps Dodgecase; "The policy [Congress]expressed in defining `employee' both affirmatively and negatively, asitdid in § 2(3), had behind it important practical and judicialexperience. . . . This was not fortuitous phrasing. . ..The broaddefinition of `employee,' `unless the Act explicitly states otherwise,'...expressed the conviction of Congress `that disputes may ariseregardless of whether the disputants stand in the proximate relationof employer and employee,' . . ."(Emphasis supplied.)In thatcase, the Court held that applicants who were discriminatorilydenied employment were entitled to the same statutory protectionsas "employees" even though they were not under a contract of hirewhen the discrimination occurred.Whether the pipefitters whom the UA refused to refer to UnitedEngineers and other employers had the status of "employees" asused in Section 8(b) (4) (A) therefore depends upon considerationsof the peculiar character of the intended relationship or arrange-ment with these employers, and is not controlled exclusively by anyimmediate or continuing employer-employee nexus.As the Courtof Appeals for the Sixth Circuit stated inAmerican Federation ofRadio and Television Artists v. Getreu,10"Whether such relation-ships existed in the present case is a question to be resolved in thefirst instance by the Board.Unless this court should hold thatnothing short of a continuous employment relationship can suffice,theBoard should be allowed to determine whether the presentsituation is more akin to the Longshoremen's cases than to theJolietContractorscase.":-We therefore turn to the decisions upon whichthe opposing parties rely.InJolietContractors, supra,the union refused to refer unionglaziers to certain glazing contractors unless the latter agreed notto use preglazed sash on their projects.However, it does not appearthat these contractors were parties to any agreement with the unioncovering the terms and conditions of employment for union members,aP7ielps-Dodge.Corp. v. N.L.R.B.,313 U.S. 177, 191-192.10 258 F. 2d 698(C.A. 6).u In this case,the court affirmed the granting of an injunction under Section 10(1) andruled that the district court appropriately found that there was reasonable cause to be-lieve that the union violated Section 8(b) (4) (A).The union had contended that it didnot induce"employees"to cease work but rather induced members not to accept work andthat this conduct was lawful underJoliet Contractors. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor does it appear that the union was the exclusive hiring sourcefor glaziers in the area or was in any contractual manner obligatedto supply the men.As a result of such conduct,the union waschargedwith violating Section 8(b) (4) (A) by engaging in a"strike," and inducing"employees"to strike or concertedly refuseto work for the contractors.The Board held that the union's refusal to refer members wasprivileged under the Act. It reasoned that the members had nostatus as "employees" because they had not technically acceptedemployment with the glazing contractors nor had they commencedwork.The Board further concluded that, assuming the memberswere deemed to be employees, there was no showing that the unioninduced their refusals to work.The Court of Appeals for theSeventh Circuit upheld the Board's decision.However, in doing so,it construed Section8(b) (4) (A)as expressing a congressional pur-pose not to proscribe "the refusal to accept employment, either indi-vidually or in concert,"in order to avoid a serious constitutionalchallenge.The court also observed that the "statute did not con-demn the refusal by glaziers to go on a job and it did not requirethem as individuals to stay on a job."InNew York Shipping Association, supra,decided afterJoliet,the union called a strike against certain tugboat operators andpicketed at piers where members of the Association did business.Consequently, union longshoremen refused to work for the Associa-tion even though they were neutrals in the dispute.Charged withviolating Section 8(b) (4) (A), the union defended on the groundthat the longshoremen were not "employees" under the Act becauseof the peculiar employment practices at the piers.UnlikeJoliet,the parties in theShipping Associationcase had a contract coveringlongshoremen which required that they join the union on or afterthe 30th day of employment by Association members and providedfor the payment of vacation as well as pension and welfare benefitsto all workers covered by the agreement.Under the employmentarrangement between the parties, longshoremen "shaped up" eachmorning at the piers in order to obtain employment with an Associa-tion employer.A hiring foreman,who was a member of the union,selected a"gang"of longshoremen and assigned them to work for aparticular employer.In some cases,the assignment resulted inregular daily employment until the assigned tasks were concluded.In others, the longshoremen shaped up each morning and theiremployment terminated at day's end. In still other cases, the menpresented themselves for work but were not assigned to a job withany employer. In each case, longshoremen obtained work only byvisiting the piers and being assigned to gangs by a member of theirunion. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY235The Board concluded that the longshoremen, including those whowere not under a technical contract of hire during the union'spicketing, and who would not have been selected for work each daythat the picketing occurred, were nevertheless "employees" withinSection 8(b) (4) (A) who were induced "in the course of their em-ployment" by the union's picketing.Because of the employment prac-tices at the piers as well as the provisions of the contract betweenthe parties, the Board found that "an established arrangement andcourse of employment" was intended by the parties which had suffi-cient characteristics of "certainty and continuity" to justify the con-clusion thatalllongshoremen covered by the agreement were em-ployees in the statutory sense.A similar conclusion was reached inCharleston Stevedoring Co., supra.There, the union refused to referlongshoremen to secondary employers with whom it was in con-tractual relations covering the men.Pursuant to the employmentpractices inCharleston,the secondary employers obtained their long-shoremen under an arrangement whereby they telephoned the unionhall for men and the union posted such requests on its bulletinboard.Because of a primary dispute with other employers, theunion refused to post the requests with the result that no longshore-men were referred for work. The Board found not only that theunion unlawfully induced "employees" by its refusal to post, butthat it had also engaged in a "strike" by the same conduct.In the case before us, the employment practices and arrangementscontemplated by United Engineers and the Respondents are clearlyevidenced by their National Construction Agreement.United Engi-neers agreed to look exclusively to the UA for the supply of pipe-fitters for work within the territorial jurisdiction of Local 636.Allpipefitters were required to join the UA "on the earliest date pro-vided for by applicable Federal Law" as a condition of employmentwith United Engineers.The record establishes that all pipefittersemployed by United Engineers were UA members, and that all suchpipefitters were requested from, and were referred by, Local 636.This contractual arrangment was tantamount to an exclusive hiringhall.No pipefitter within Local 636s jurisdiction could hope toobtain employment with United Engineers unless his availabilitywas known to the Local and unless the Local selected him from thepool of available union members for referral to that company.How-ever, the intended employment practices and arrangements did notstop with these hiring procedures.Under the Agreement, UnitedEngineers contracted to make payments into various health, welfare,Pension and vacation funds for UA members. In addition, contribu-tions were made to a trust fund for the education of journeymenpipefitters and their apprentices.The Agreement does not restrictpayment of these benefits only to pipefitters who are under a technical 236DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract of hire with United Engineers.Rather, it seems clear that.they are available to all members of the Respondent Unions withoutregard totheir immediate employment status.Upon careful consideration of the foregoing facts, we find merit inthe contentions of the General Counsel and the Charging Parties;that the pipefitters whom Respondents refused to refer to United.Engineerswere "employees"within themeaning of Section8(b) (4) (A).Where, as here, an employer agrees by contract to lookto a union as the exclusive source of supply of workers; where onlyunion members are hired by the employer as a result of referrals bythe union; and, where the contract obligates the employer to con-tribute to fringe benefit plans in which the union members generallyshare, we are convinced that "an established arrangement and courseof employment" is contemplated affecting members of the unionwhich have sufficient characteristics of "certainty and continuity"to warrant the conclusion that they are "employees," even thoughthey do not stand "in the proximate relation of employer and em-ployee."As such an arrangement and course of employment existedin this case, we find that the members of Local 636 occupied thestatutory status of "employees" when Respondents refused to referthem for work with United Engineers.Although the General Counsel contends that the men whom Re-spondents failed to refer to DiDuca Brothers and Partlan Companywere also "employees," the record lacks evidence that those employerswere parties to the National Construction Agreement.We thereforeconclude that no employment relationship had arisen in these in-stances and we shall dismiss the complaint insofar as it alleges thatRespondents violated the Act by refusing to refer members to thosecompanies.As we have already found, Respondents violated Section8(b) (4) (A) by engaging in a strike, and by inducing and encourag-ing theirmembersto cease working for United Engineers at RiverRouge because Respondents objected to the installation of Westing-house pipe.The Respondents were not by such means merely seekingto force a cessation of work on Westinghouse equipment at thatproject.The Trial Examiner appropriately found that their ob-jectives were more comprehensive.They sought to insure that no,contractor subject to the National Construction Agreement wouldhandle prefabricated piping at any of Edison's projects within theterritorial jurisdiction of Local 636 which did not satisfy the"fabrication" clauses, and to force Edison to conform its purchasingpolicies to those clauses.Thus, when Respondents decided not torefer its members to United Engineers, their refusal to do so was notconduct isolated and divorced from the existing illegal strike in whichthey were engaged.Rather, it was part and parcel of that strike and LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY237was inseparably designed to accomplish Respondents' more compre-hensive boycott objectives.Accordingly, we find that the Respond-ents, by refusing to refer members to United Engineers, implementedand perpetuated their unlawful strike at River Rouge and for thisreason violated Section 8(b) (4) (A).For additional reasons, we believe that Respondents violated theAct by its refusal to refer.Every UA pipefitter who worked forUnited Engineers was procured from and was referred by the Re-spondents.So far as these men were concerned, their prospects ofemployment with that company, either at River Rouge or at anyother Edison project within the jurisdiction of Local 636, depended-entirely upon whether the Respondents channelled information tothem concerning the availability of jobs with United Engineers.Possessed with this information, Respondents were in a position to,determine whether their members would work or remain idle.Bywithholding it, they could insure that their members remained ig-norant of job opportunities.To "induce or encourage," as the Su-pren.e Court has stated, involves- "every form of influence or per-suasion." 12In our opinion, when a union assumes the role of anexclusive clearing house for jobs in its jurisdiction, the refusal toinform its members that jobs are available is as effective in influenc-ing or persuading them not to work as any affirmative instructionin this regard would be.We therefore find that, by refusing to referpipefitters to United Engineers in the circumstances presented here,the Respondents unlawfully induced and encouraged employees toengage in a strike or a concerted refusal in the course of their em-ployment to perform services.We further conclude that the Respondents engaged in a "strike"with the meaning of Section 8 (b) (4) (A) when they failed to refermembers to United Engineers.That term encompasses "any strike"or "other concerted interruption of operations by employees."Wherea union, as the agent of its members, refuses to permit them to workfor any employer with whom it has a labor agreement by the simpleexpedient of failing to dispatch them to a project where operationsare about to commence or already are in progress, the union causesa concerted interruption of the employer's operations as surely as ifit had called the men off the job where they were already at work.What the Respondents did here was no different than what the unionhad done inCharleston Stevedoring Co.By refusing to post re-quests for longshoremen on its bulletin board, the union in that casewas found to have struck in violation of Section 8(b) (4) (A).Byrefusing to refer pipefitters to United Engineers in this case, we findthat the Respondents engaged in the same violation.12See footnote 2,supra. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we find that the Respondents, by refusing to referpipefitters toUnited Engineers, engaged in, and induced or en-couraged employees of United Engineers to engage in, a strike orconcerted refusal in the course of their employment to performservices for objects proscribed by the Act and thereby offended theprovisions of Section 8(b) (4) (A).13THE REMEDYWe have found that the Respondents engaged in a strike and in-duced or encouraged employees of United Engineers at Edison'sRiver Rouge project to engage in a strike and a concerted refusal inthe course of their employment to handle Westinghouse piping forthe proscribed objects alleged in the complaint.We shall thereforeorder them to cease and desist therefrom.We have further found that the Respondents, in violation of theAct, engaged in a strike; and induced or encouraged the employees ofUnited Engineers to engage in a strike or a concerted refusal in. thecourse of their employment to perform services by refusing to referpipefitters to United Engineers for work at the River Rouge project.The record discloses that Edison has canceled its contract with UnitedEngineers for the erection of the turbine unit at St. Clair becauseof the latter's inability to obtain pipefitters from the Respondents.So far as appears, United Engineers' contract to erect a power unitatMonroe is still in effect.However, this employer has been in-structed by Respondents not to request pipefitters for that project.Because the piping for the turbines at the St. Clair and Monroe siteshas been prefabricated by employees of Westinghouse and Allis-Chalmers who do not belong to the UA, any employer which is asignatory to the National Construction Agreement and which is re-tained by Edison to erect those turbines will be in the same position asUnited Engineers in that it must obtain pipefitters from the Re-spondents. The thrust of the Respondents' unlawful conduct is aimedat forcing Edison to alter its purchasing policies to insure that onlypiping prefabricated by employers under contracts with the UAwill be used on Edison's projects.Consequently, we believe thereexists the danger that Respondents' violations evidenced here willmanifest themselves at other Edison projects within the territorialjurisdiction of Local 636 in the future.To effectively curb the ex-tension of Respondents' unlawful activities to other employers whomay be called upon to install prefabricated piping at St. Clair andMonroe as well as other Edison projects within that jurisdiction,13 To the extent that it is inconsistent with the decision herein, Members Rodgers andJenkins would overrule the decision of the Board in theJolietcase,supra,'footnote T.Chairman Leedom and Members Bean and Fanning do not find it necessary There to passupon the validity of the Board's decision in theJolietcase. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY239we find it necessary to fashion a remedial order broad enough toencompass these employers and projects.'Accordingly, we shall order the Respondents to cease and desistfrom refusing to refer its members, upon request of employers, in-cluding United Engineers and others with whom Respondents arein similar contractual agreement,'-' for work on piping at Edison'sproject in St. Clair and Monroe, or at any other such project withinthe territorial jurisdiction of Local 636, because such piping has beenprefabricated off those sites by non-UA members.We are mindful, as was the court in theJolietcase, that Local636's pipefitters may individually refuse to handle or install pipingwhich has been prefabricated by employees who belong to a union notaffiliatedwithRespondentUnions,withoutviolatingSection8(b) (4) (A).We recognize that the Board may be without constitu-tional or legislative authority to direct them to do so and the reachof our Order herein does. not purport to accomplish this result.However, we are equally mindful, as was the court in theClarkcase,'', that "The individual employee has a right to make his ownindependent choice as to whether he will handle [so-called `hot goods']free from any direct or indirect pressure or `encouragement' by theunion."To insure this freedom of choice, we shall direct that theRespondents notify members of Local 636 that Respondents have noobjection to their handling or installing piping at St. Clair andMonroe, or at any other Edison project within the territorial juris-diction of Local 636, which has been prefabricated by any employerwith employees who are not members of Respondent Unions.We shall also order the Respondents to notify members of Local636 that any previous instructions, requests, or appeals which Re-spondents have issued forbidding the handling or installation ofpiping at Edison's projects which is prefabricated by non-UA em-ployees have been withdrawn, and that the "fabrication"clauses inthe National Construction Agreement do not prohibit or otherwisepreclude any member of said Local from handling or installing pre-fabricated piping which does not satisfy the terms of those clauses.We shall further order that Respondents notify members of Local636 that they will not discipline, penalize, or otherwise discriminateagainst any member for working on prefabricated piping at Edison'saforementioned projects which contravenes the terms of the "fabrica-tion" clauses.14 In its exceptions, Edison urges that the Board's order be extended to includeLocal 777,affiliatedwith the UA,whose jurisdiction covers the Port Huron, Michigan,area.Nocharges have been filed againstthat Local,nor has it been named in the complaint.Edison's exceptions in this connection are therefore overruled.11Our decision herein is in no way intended to require Respondents to refer membersupon the request of employers within the jurisdiction of Local 636 with whom Respondentsare not in similar contractual agreement to refer pipefitters.16Supra,footnote 5. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also order the Respondents to repeat and emphasize tomembers of Local 636, in response to any inquiries by members atLocal 636 meetings, or by telephone or otherwise, the facts whichthe Board has herein directed Respondents to make known to Local636's members.Finally, we shall order the Respondents to mail to each member ofLocal 636 a copy of the notice appended to this Decision and Order,in addition to posting the same in the places and at the times pre-scribed in the Order.ORDERUpon the basis of the entire record in this proceeding, and pur-suant to Section 10(c) of the National Labor Relations Act, the Na-tional Labor Relations Board hereby orders that Respondents, LocalNo. 636 of the United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, and United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, and their officers, representatives,successors, assigns, and agents, including Tim McCarthy and WilliamB. Kelley, shall:1.Cease and desist from :(a)Engaging in a strike, and inducing or encouraging the em-ployees of United Engineers and Constructors, Inc., or of any otheremployer or person, to engage in a strike or concerted refusal in thecourse of their employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services for their employers, wherean object thereof is to force or require United Engineers and Con-structors, Inc., or any other employer or person, (1) to cease pur-chasing, using, handling, transporting, or otherwise working on ordealing in materials fabricated by Westinghouse Electric Corpora-tion or by any other employer or person who does not employ Build-ing Trades Journeymen and Apprentices for the fabrication of saidmaterials under an agreement with United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, or its affiliated Locals, or(2) to cease doing business with the employers or persons mentionedin (1) above or with The Detroit Edison Company.(b)Engaging in a strike, and inducing or encouraging the em-ployees of United Engineers and Constructors, Inc., or of any otheremployer or person which is a signatory to the National ConstructionAgreement or any other such agreement with United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, to engage in a LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY241strike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform any servicesfor their employers, by refusing, upon request of such employers, torefer members of Local 636, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, for work with said employers,for the objects described in (a) above.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify the members of said Local that Respondents have noobjection to their installing or otherwise handling piping at anyproject of The Detroit Edison Company within the territorial juris-diction of said Local which has been prefabricated by any employerwith employees who are not members of Respondent Unions.(b)Notify the members of said Local that any previous instruc-tions, requests or appeals which Respondents have made against in-stalling or otherwise handling piping at projects of The DetroitEdison Company within the territorial jurisdiction of said Local,which piping was prefabricated by employees who are not membersof Respondent Unions, have been withdrawn, and that the "fabrica-tion" clauses in the National Construction Agreement or any othersuch agreement with United Engineers and Constructors, Inc., orany contractor retained by The Detroit Edison Company to erectturbine units at projects within the Local's jurisdiction, do not pro-hibit or otherwise preclude any member of said Local from installingor otherwise handling prefabricated piping which does not satisfythe terms of those clauses.(c)Notify the members of said Local that Respondent will notdiscipline, penalize, or otherwise discriminate against any member forworking on prefabricated piping at The Detroit Edison Company'saforementioned projects which contravenes the terms of the "fabrica-tion" clauses.(d)Repeat and emphasize to members of said Local, in response toany inquiries by members, at meetings of said Local, by telephoneor otherwise, the facts which the Board has herein ordered the Re-spondents to make known to members of said Local.(e)Post at the offices of Local 636, and at all other offices andplaces where notices to members of said Local are customarily posted,copies of the notice attached hereto marked "Appendix A." 14Copies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being duly signed by official repre-17 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."508889-60-vol. 123-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives of Respondents, including Tim McCarthy and William B.Kelley, be posted immediately upon receipt thereof, and maintainedfor a period of 60 consecutive days thereafter in conspicuousplaces,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Mail to each member of Local No. 636 copies of the noticeattached hereto marked "Appendix A."(g)Mail to the Regional Director for the Seventh Region signedcopies of said notice for posting by United Engineers and Construc-tors, Inc., and The Detroit Edison Company, if willing, in places atthe River Rouge, St. Clair, and Monroe, Michigan, projects wherenotices to employees of United Engineers and Constructors, Inc., orthe employees of any other employer retained by The Detroit EdisonCompany to erect the turbine units which is a party to the NationalConstruction Agreement, are customarily posted.(h)Notify the Regional Director for " the Seventh Region inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondents violated Section 8 (b) (4) (A) of the Act with re-spect to the employees of DiDuca Brothers, Inc., J. W. Partlan Com-pany of Detroit, Michigan, General Electric Corporation, Allis-Chalmers Manufacturing Company, Spitzley Plumbing and HeatingCo. of Detroit, Michigan, Babcock & Wilcox, Clement Electric Com-pany, and the Crane Company, be, and it hereby is, dismissed.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL No. 636 AND OF THE UNITED AS-SOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING ANDPIPE FITTING INDUSTRY OF THE UNITED STATES AND CANADA, AFL-CIO, AND TO ALL EMPLOYEES OF UNITED ENGINEERS AND CONSTRUC-TORS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in a strike, or induce or encourage theemployees of United Engineers and Constructors, Inc., or of anyother employer or person, to engage in a strike or concerted re-fusal in the course of their employment to use, manufacture,process,transport,or otherwise handle or work on any goods,articles,materials, or commodities or to perform any servicesfor the employer, where an object thereof is to force or require LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY243United Engineers and Constructors, Inc., or any other employeror person, (1) to cease purchasing, using, handling, transporting,or otherwise working on or dealing in materials fabricated byWestinghouse Electric Corporation or by any other employer orperson who does not employ Building Trades Journeymen and.Apprentices for the fabrication of said Materials under an agree-ment with United Association of Journeymen and Apprentices.of the Plumbing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO, or its affiliated Locals, or (2) to ceasedoing business with the employers or persons mentioned in (1)above or with the Detroit Edison Company.WL WILL NOT engage in a strike, or induce or encourage the-employees of United Engineers and Constructors, Inc., or of anyother employer or person which is a signatory to the NationalConstruction.Agreement, or any other such agreement, withUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services for theiremployers, by refusing upon request of such employers to refermembers of Local No. 636, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, for work with saidemployers, for the objects described in the paragraph above.WE WILL withdraw all previous instructions, requests, andappeals to members of Local No. 636 not to install or otherwisehandle piping at projects of Detroit Edison Company withinthe territorial jurisdiction of said Local which has been pre-fabricated away from the projects by employees of employerswho are not parties to the National Construction Agreementor any other such agreement.Further, the fabrication clausesin that Agreement do not prohibit or otherwise preclude anymember of Local No. 636 from installing or otherwise handlingprefabricated piping which does not satisfy the terms of thoseclauses.WE WILL NOT discipline, penalize, or otherwise discriminateagainst any member of Local No. 636 for working on prefabri-cated piping at the aforementioned projects of The DetroitEdison Company which does not satisfy the terms of the fabri-cation clauses.WE WILL repeat and emphasize to members of Local No. 636,in response to any inquiries -by members at meetings of said 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal; or by telephone or otherwise, the facts in this notice whichthe Board has ordered us to make known to members of saidLocal.LOCAL No. 636 OF THE UNITED ASSOCIA-TION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------WILLIAM B.KELLEY,PresidentDated----------------By-------------------------------------Tim MCCARTHY,BusinessManagerUNITEDASSOCIATION OF JOURNEYMENAND APPRENTICES OF T..IE PLUMBINGAND PIPEFITTING INDUSTRY OF TIIEUNITED STATES AND CANADA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by The Detroit Edison Company and Westinghouse ElectricCorporation, herein called Edison andWestinghouse, respectively, theGeneralCounsel of the National Labor Relations Board, by the Regional Director for theSeventh Region (Detroit,Michigan), issued a complaint dated April 16, 1957,alleging that the Respondents, herein sometimes called Respondent Local 636 andRespondent International, had engaged and were engaging in unfair labor practiceswithin the' meaning of Section 8(b) (4) (A) and Section 2(6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.More spe-cifically, the complaint, as subsequently amended, alleges in substance that sinceon or about January 21, 1957, the Respondents have engaged in and induced andencouraged the employees of United Engineers and Constructors, Inc.,' DiDucaBrothers, Inc., and of other named employers 2 at Edison's construction projectsat River Rouge, St. Clair, and Monroe, Michigan, to engage in a strike or concertedrefusal in the course of their employment to handle or work on materials ofperform services with an object of forcing or requiring United Engineers andConstructors, Inc., and/or any other contractor of Edison to cease using materialsfabricatedbyWestinghouse and/or other employers who fabricate pipe withemployees who are not members of or represented by Respondent International'At the commencement of the hearing, a motion by counsel for United Engineers and,Constructors, Inc., herein called United Engineers, to intervene and participate to the-extent of its interest was granted without objection.2 General Electric Corporation, Allis-Chalmers Manufacturing Company, Spitzley Plumb-ing and ITe:nting Company of Detroit, Johnson and Larson of Detroit, Babcock & Wilcox,Clement Electric 'Company, and Crane Company. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY245and/or one of its locals, or who fabricate pipe away from said construction sites,and to cease doing business with Westinghouse and/or such other employers, andto force or require United Engineers and Constructors, Inc., and the other namedemployers, to cease doing business with Edison. In their duly filed answers, assubsequently amended, the Respondents generally denied the unfair labor practiceallegations.Pursuant to due notice, a hearing was held at various intervals during theperiod from June 3 to July 2, 1957, at Detroit, Michigan.All parties were repre-sented at the hearing, afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, to present oral argument, andthereafter to file briefs as well as proposed findings of fact and conclusions of law.The Respondent's motion to dismiss the complaint, made at the conclusion of thehearing and upon which I reserved ruling, is granted in part and denied in part, inaccordance with the findings of fact and conclusions of law made below.Subsequent to the hearing, Westinghouse and Edison filed separate motions tocorrect the transcript.Thereafter, with one exception, the parties either concurredin, or made no objections to, the granting of these motions.The exception relates-to the proposed correction contained in Edison's motion that the word "exception"on page 1156, line 3 of the transcript of testimony be changed to "acceptance," towhich Respondents object on the ground that the proposed change does not appearto be correct. I have examined the changes proposed in the motions of Westing-house and Edison and, with the exception above noted, find them to be correct.Accordingly, I hereby grant the motions to correct the transcript of testimony,except in the respect above noted.The documents in connection with thesemotions are hereby made part of the record in this proceeding, and have beenplaced in the official exhibit folder as Trial Examiner's Exhibit No. 1 (a)- 1 (e),inclusive.Subsequent to the hearing, all parties filed briefs, which I have fullyconsidered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.COMMERCE; THE BUSINESS OF THE COMPANIES 3Westinghouse Electric Corporation, herein calledWestinghouse, is a Pennsyl-vania Corporation, engaged in the manufacture, distribution, and sale of electricalproducts and various types of equipment throughout the several States of theUnited States, and of ordnance materials and electronic products used by theArmed Forces of the United States.During the year 1956, Westinghouse soldand shipped finished products, valued in excess of $500,000,000, to States outsidethe State in which these products were produced; during the same period, it soldproducts, valued in excess of $1,000,000, to manufacturers, each of whom annuallyshipped products, valued in excess of $250,000, to points outside the State inwhich these products were manufactured.During 1956,Westinghouse shippedmaterials, valued in excess of $1,000,000, from States other than the State ofMichigan to the project site of the Edison power plant at River Rouge, Michigan,for use in the construction and erection of a powerplant for Edison.The Detroit Edison Company, herein called Edison, is and, at all times materialherein, has been a public utility engaged in the generation, sale, and distributionof electrical energy within the State of Michigan. It annually purchases from out-side the State of Michigan supplies and equipment, valued in excess of $5,000,000,and annually sells electrical energy, valued in excess of $25,000,000, to manufac-turing plants located in the State of Michigan, including General Motors Corpora-tion and Chrysler Corporation.During 1956, Edison's gross income from itsentire system was in excess of $230,000,000.United Engineers and Constructors, Inc., herein called United Engineers, is and,at all times material herein, has been a corporation, with its operating headquartersand principal office and place of business in Philadelphia, Pennsylvania, whichannually performs services, valued in excess of $1,000,000, outside the State ofPennsylvania.United Engineers is and, at all times material herein, has beenengaged in the construction and erection of a powerplant for Edison at its RiverRouge,Michigan, project, pursuant to a contract price in excess of $75,000,000.During 1956, United Engineers furnished services, valued in excess of $100,000,to Edison at River Rouge, Michigan.3The findings in this section are based on the allegations in the complaint and upon astipulation of the parties that responsible and qualified witnesses, if called by the GeneralCounsel, would testify to the facts alleged in the complaint and set forth In the text. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDIfind that Westinghouse,Edison,and UnitedEngineers are engaged in com-merce withinthe meaningof the Act.II.THE RESPONDENTSIfind, as the Respondents admit, that the International and its Local, UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canda, AFL-CIO, and its Local No. 636, hereinsometimes called the International or United Association or the UA and Local 636,respectively, are labor organizations within the meaning of Section 2(5) of the Act.I find, as the Respondents also admit, that at all times material herein, TimMcCarthy was, and is, business manager of Local 636, and William B. Kelleywas, and is, president of Local 636.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe evidence adduced in support of the complaint is either uncontradicted oradmitted by the Respondents.Consequently, as the General Counsel and Re-spondents concede in their briefs, there is no serious controversy as to the factsin the case.The dispute which gave rise to this proceding arose in connectionwith the installation of a Westinghouse turbine generator for Unit No. 2 at RiverRouge,Michigan, by employees of United Engineers, which is the general con-tractor for Edison in the construction of a powerplant.1.Edison's projects:Edison has powerplants located in Michigan at TrentonChannel, Conners Creek, St. Clair or Marine City, and River Rouge.Two unitswere installed at Trenton Channel in 1948 or 1949, and at Conners Creek in 1951.Units 1, 2, 3 and 4 at St. Clair and Unit No. 1 at River Rouge were completedbefore the dispute in question arose. In 1956 Edison was engaged in an expansionprogram at River Rouge and St. Clair to increase its generating capacities.As partof this expansion program, it was having two additional steam generating unitsconstructed at River Rouge, known as Units Nos. 2 and 3, and had started workon two steam-generating units at St. Clair, known as Units Nos. 5 and 6.Edisonhas also begun work on a conventional steam turbine generating unit at its EnricoFermi powerplant at Monroe, Michigan, known as Unit No. 1. The dispute inquestion arose in connection with the construction of Unit No. 2 at River Rouge.2.Relationship between Edison and United Engineers:United Engineers wasthe general contractor employed by Edison in the construction of two units atConners Creek, Units Nos. 1, 2, 3, and 4, at St. Clair, and Units Nos. 1, 2, and 3atRiver Rouge.On August 29, 1956, Edison gave United Engineers a contractas general contractor on St. Clair Unit No. 5, with an option for St. Clair UnitNo. 6.During the course of the hearing in this proceeding, Edison, by letterdated June 11, 1957, canceled this contract with United Engineers, although workhad already commenced on Unit No. 5. Edison has also given United Engineersa contract as general contractor for the construction of the steam generating unitat the Enrico Fermi Atomic Power plant at Monroe, Michigan .4The contracts between United Engineers and Edison place upon United Engi-neers the basic responsibility for building the powerplant by furnishing skilledlabor and supervising the handling and erection of the turbine generator.Allmaterial and equipment are to be purchased and furnished by Edison.Under thecontract,Edison retains sole control over the purchasing of all material andequipment and makes the policy decision as to what portions of the work shouldbe performed by United Engineers and what portions should be subcontracted byEdison. If subcontracts are let, the administration of the contracts are turned overtoUnited Engineers to see that time, quality, and performance is in accordancewith the contract.The work which Edison decides is to be performed by UnitedEngineers is done on "a force labor account"; that is, United Engineers hires theworkmen directly, bills Edison for the cost of the work, and receives a fixed feefrom Edison. In no event does Edison have any employees engaged in manualor physical work at any of the projects on which United Engineers is generalcontractor.Thus, Edison had given the piping work on the Conners Creek projectto another contractor, with United Engineers supervising its performance.How-ever,United Engineers itself was given the piping work at St. Clair Units Nos. 1,2, 3, and 4 and at River Rouge Units Nos. 1, 2, and 3. Up to the time that UnitedEngineers' contract for St. Clair Units 5 and 6 was canceled, Edison had made no4 United Engineers has a separate contract as general contractor from the PowerReactor Development Company for the atomic energy portion of the Enrico Fermi plant. LOCAL 636,PLUMBING AND PIPE FITTING INDUSTRY247decision with regard to the piping work on these units.And as of the close ofthe hearing,no decision had been made by Edison with respect to the piping workat the Enrico Fermi project at Monroe,Michigan.3.Edison's purchasing policy:Ithas always been Edison'spolicy to purchaseitsmaterial and equipment from the vendor who offers the best value,withoutregard to union affiliations.In the case of turbine generators,ithas always beenEdison'spolicy to purchase the unit as a complete package,that is a completeoperating unit containing everything that goes on the generator from the turbinestop valve to the generator leads and all appurtenances.The reason underlyingthispolicy is to enable Edison to center responsibility for the entire turbineunit in one company.As in the case of other material and equipment,the packageturbine generator is purchased from whatever manufacturer offers Edison the bestbuy for its money, under the circumstances.Thus,Westinghouse is the manu-facturer of the turbine generator for two of the units at Conners Creek, for UnitNo. 6 at St. Clair,5 and for Unit No.2 at River Rouge; General Electric Corpora-tion is the manufacturer of the turbine generator for Units Nos. 1, 4, and 5 atSt.Clair,6 and for Unit No. I at River Rouge; and Allis-Chalmers ManufacturingCompany is the manufacturer of the turbine generator for Units Nos. 2 and 3 atSt.Clair, for Unit No. 3 at River Rouge,and for Edison'sportion of the EnricoFermi project at Monroe.The dispute in question began in connection with theinstallation of aWestinghouse turbine generator for Unit No. 2 at River Rouge.4.Relationship between Edison,Westinghouse,and United Engineers:In ac-cordance with the above-described purchasing policy, the turbine generator forUnit No. 2 at River Rouge was purchased by Edison from Westinghouse. The.contractbetweenEdison and Westinghouse requiresWestinghouse to provideerection supervision for the turbine generator.Lester Smith,service engineer forWestinghouse,was the Westinghouse representative designated as the erector incharge of the erection of the turbine generator for Unit No.2.It is his functionto furnish technical advice and assistance to United Engineers and its supervisorswith respect to the performance and progress of the work.Westinghouse has noemployees who are engaged in physical or manual work at River Rouge.Between the stop valve and the generator leads on Westinghouse's turbine gen-erator,there is a considerable amount of prefabricated lubrication and steam drainand gland piping,which is an internal part of the turbine package purchased byEdison for Unit No. 2.This pipe was fabricated(that is,cut, bent,and welded)atWestinghouse's South Philadelphia works at Lester,Pennsylvania,by pipefittersrepresented by United Electrical,Radio and Machine Workers of America(U.E.),their certified bargaining representative.Itwas the arrival of this Westinghouseprefabricated pipe for Unit No. 2 at River Rouge, which set off the dispute givingrise to this proceeding.5.Relationship between United Engineers and Respondents:Since 1947,UnitedEngineers has had a collective-bargaining agreement with United Association,Respondent International,known as the National Agreement.Respondent Local636 has been working under the terms of this National Agreement. Pursuant tothis agreement,United Engineers has employed all pipefitters,including foremen,through Local 636.The pipefitters employed at the River Rouge project,includingthe pipefitting foremen and general foreman,Respondent William B. Kelley, wereallmembers of Local 636.Thus, the general piping foreman,was also presidentof Local 636.Fabrication of pipe means any work performed on a straight length of pipe, suchas bending,cutting a thread, forming or joining together by welding or screwing,or installing flanges.At all times material to the issues in this case in connectionwith the River Rouge project, as Respondents concede in their brief,the followingfabrication clause in the contract between the United Association and UnitedEngineers was in effect: 76This generator is on order and is to be delivered January 2, 1960.6 The generator for Unit No.5 is to be delivered on September 1, 1958.v This fabrication clause appeared in the 1947 agreement and, by the terms of theagreement of March 7,1956, was to remain In effect till March 1, 1957.As stated inRespondents'brief, "Insofar as the fabrication clause of the 1956 contracts relate to thiscase, the 1956 fabrication clauses never became effective since on June 17, 1957, NCA[National Constructors Association]and Respondent International entered into a newagreement under which the fabrication clause, ArticleXVI, was changed back to conformto the terms of the fabrication clause contained In the 1947 agreement."In any event,insofar as the issues in this case are concerned,the fabrication clause in all contracts areessentially the same,as Respondents concede in their brief. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDARTICLE IX: ERECTION(A) Pipe work of every description being installed under the supervision ofthe employer, employing Journeymen of the United Association in the plumb-ing and Pipe Fitting Industry, must be handled, assembled, erected and installedby Journeymen members of the United Association.(B) It is understood by the Parties of this Agreement that the pre-fabrica-tion of welded pipe formations two and one-half inches and over in diameterand all pipe bends, bends two and one-half inches and over in diameter maybe performed at the site of the job or in the plant of the employer, employingJourneymen of the United Association at the prevailing building constructionwage rates in effect wherever the employer's plant may be located.(C) The Local Unions of the United Association reserve the right torefuse to handle erect or install fabricated materials sent to the job that havenot been fabricated by Journeymen members of the United Association,receiving the prevailing building construction wage rate in effect wherever thepipe fabrication shop may be located.THE WORK TO BE PERFORMED IN THE FIELD SHALL INCLUDE:1.Unloading, handling and erecting of material.2. Installation of hangers and supports.3.Making of all bends with a nominal diameter of two inches or less.4.Cutting and threading all pipe with a nominal diameter of two inches orless.5.The attaching and assembling of all pipe fittings and valves whetherwelded, screwed or flanged, except as noted in paragraph "B" of this Article.6.Personnel involved:Itmay be helpful to set forth at the outset the positionsheld by those most involved in the events hereinafter discussed.(a)Edison:Walker Cissler is president;Chester F. Ogden, manager of pur-chases and real estate; and Myles Scott, field assistant to the manager of con-struction.(b)Westinghouse:Lester Smith is service engineer or erector.(c)United Engineers: The following are most often mentioned: Henry Chance,president;Franklin L. Johnston, vice president;Gerald H. Brown, constructionmanager;Walter F. Oleksiak, assistant to Brown;WilliamM. Dallman, generalsuperintendent over the River Rouge project;Walter S. Hulse, assistant to Dallam;Gene Weiss, piping superintendent;William B. Kelley, general piping foreman;"Red" Morgan, yard foreman; and Stolliker, turbine room foreman.(d)Respondent Local 636: General Piping Foreman Kelley is president; Timo-thyMcCarthy is business manager; and Norman McShane is an assistant businessmanager.Kelley and McCarthyare also Respondents in this proceeding.(e)Respondent International or United Association:Peter T. Schoemann isgeneral president; John J. McCartin is Schoemann's assistant; and Gene Bradshawisa general organizer for the International.The International'sconstitutiondesignates the general organizers as officers of the International.B.Sequence of events1.Incident involving Crane pipeIn the fall of 1956, officials of Edison and of United Engineers attended a meet-ing at which they talked with bidders for the power piping for St. Clair UnitsNos. 5 and 6. One of the prospective bidders was a local contractor by the nameof Joe Spitzley of Spitzley Plumbing and Heating Company of Detroit.As Spitzleywas an erector and not a fabricator, he would have to buy prefabricated pipe froma fabricator.Spitzleywas asked where he would get the pipe fabricated if hewere awarded the erection and supply contract by Edison. Spitzley replied thathe would get the pipe fabricated by the Crane Company.Crane Company has afabricating plant in Birmingham,Alabama, and in Chicago, Illinois.The UnitedAssociation has a contract with Crane Company covering the Alabama plant butnot for the Chicago plant.Spitzley later telephoned to Tim McCarthy,businessmanager ofLocal 636,told him that he was bidding on the job at St. Clair, and mentioned the Cranepiping.McCarthy knew that Crane Company did not have a contract with theUnited Association for the Chicago plant and replied that "as long as you [Spitz-ley] live up to the terms of our agreement,and the fabrication clause in ouragreement,we will have no problem, Joe." Spitzleyalsogot intouchwith LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY249McCartin, assistant to the general president of the United Association in Washing-ton,D. C., to obtain information regarding the use of Crane pipe.McCartin toldSpitzley that he had a local agreement and should abide by that agreement.At a meeting between officials of Edison and of United Engineers on December12, 1956, Ogden, manager of purchases and real estate for Edison, asked if UnitedEngineers could erect pipe fabricated by the Crane Company in its Chicago shop.Johnston, vice president of United Engineers, replied that "it would be a violationof our agreement" with the United Association.Ogden exclaimed, "do you meanto say that if we can save two hundred thousand dollars by purchasing Cranepipe, that we would not be permitted to do so because of your agreement!"Johnston replied in the affirmative but disagreed that Edison would effect such asaving because "your competition must be with the UA [United Association]shops.In response to a question as to whether there had been any problem withtheGeneral Electric unit, Johnston replied in the negative and that he had beenadvised that the pipe was fabricated by General Electric in accordance with theUA agreement.82. Incident involving Clement panel boardsOn July 6, 1956, Edison issued a purchase order to Clement Electric Co. ofGrand Rapids, Michigan, for panel boards to be furnished as required for RiverRouge Unit No. 3. Clement Electric Co., herein sometimes called Clement, hadpreviously furnished panel boards which were installed at St. Clair Units Nos. 1,2,3,and 4.The panel boards in question consist of measuring and controldevices which automatically control the combustion of boilers and generators inutilityplants.The panel board contains fabricated piping of various diametersand is shipped as a completely assembled unit, which merely has to be connectedto the station piping at the powerplant.On November 20, 1956, Tim McCarthy, business manager of Local 636, tele-phoned to Edgar B. Clement, president and general manager of Clement ElectricCo., and asked Clement "if he employed members of the United Association inhis shop on the panel boards."When Clement replied in the negative, McCarthyinformed him that "under the terms of our agreement with United Engineers thatIwas going to call United Engineers [at River Rouge] and instruct them thatthe National Agreement was being violated and we did not intend to handle thesepanel boards."Clement asked, "what about the letter?"McCarthy said that hehad no idea what Clement was talking about.The pipefitting work on the panelboards was performed at the Clement Company by employees who have beenrepresented by a local of the IBEW for the last 15 years.The letter referred to by McCarthy is dated March 24, 1950, on the letterheadof Local 70 of the United Association in Grand Rapids, Michigan, and signed bythe business representative of Local 70.Addressed "To Whom It May Concern,"the letter states that "This panel was manufactured in a Union Shop by ClementElectricCompany, and this letter is to certify that this local has investigated thework and is familiar with it, and that the work has been performed in full com-pliance with all the requirements of the Building and Construction Trade Council(AFL)."On December 31, Mr. Clement attended a meeting at which representatives ofEdison and United Engineers were present, and discussed the matter of processinga secondary boycott charge in connection with the panel board incident.Brown,constructionmanager for United Engineers, suggested that he be given an oppor-tunity to go to McCarthy and see if he "couldn't settle this thing."On January 2, 1957, Brown went to McCarthy's office and explained that hedid not understand why the United Association was objecting to the panel boardswhen they had been installed on the previous job at St. Clair without any difficulty.Brown then told McCarthy about the 1950 letter.McCarthy stated that if sucha letter existed, "we would have to accept the boards." Brown had a copy of theletter sent toMcCarthy and later telephoned to McCarthy, who stated that hehad read the letter and that "it was okay."The next day Brown got in touchwith Bill Kelley, general piping foreman for United Engineers and president ofLocal 636, "to make sure that the situation was all right."Kelley stated thatMcCarthy had been in touch with him and that "we were all set on the panelboards."About the middle of January, Clement received a telephone call fromJames Campbell, a representative of Detroit Edison, who stated that "the matterhad been cleared up and that everything was all set."8 The parties stipulated that employees of General Electric engaged in fabrication ofpipe have been represented by a local of the United Association at all times material herein. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough one panel board had been shipped to River Rouge by the Clement Co.,on December 20, the River Rouge project was not ready for the panel board untilsometime in February 1957.However, prior to that time, at a conference heldon January 24, Bradshaw,international organizer for Respondent International,told representatives of United Engineers that Respondents would not handle theClement boards until the matter then under discussion was cleared up, as herein-after discussed in detail.At that time Clement was informed by Edison that theUnion had reversed its position and was not going to handle the panels.The nextshipment, consisting of two sections of the control bench board, was made onMay 27, 1957, upon instructions from Edison, and arrived at River Rouge May 28,1957.Respondents stipulated that these panel boards will be installed when theemployees are directed to install them.3.January 21-Westinghouse pipe arrives at River Rouge but is not unloadedOn the morning of January 21, 1957, two gondola type carloads of fabricatedWestinghouse pipe arrived at River Rouge and were on a siding leading into theturbine room.This was part of the pipe for the turbine generator unit purchasedby Edison from Westinghouse for Unit No. 2 at River Rouge, then under con-struction.United Engineers has a regular procedure for informing its personnel about thearrival of pipe.At 8 a.m. each day a warehouseman looks at the receiving track,where all railroad shipments are placed, and lists on a sheet the car numbers, witha description of the material and date of arrival.This sheet is mimeographed andcopies are sent to all supervisors, including the general foreman of the craftinvolved, in this case, Bill Kelley, general piping foreman. It was not necessaryfor Dallam, United Engineers' general superintendent over the River Rouge project,to give any instructions to Kelley or anyone else about the unloading or erectionof pipe.As Kelley had been in the employ of United Engineers throughout theconstruction of the St. Clair units and River Rouge Unit No. 1, he was familiarwith the normal procedure in this respect.This procedure was for Yard Foreman"Red" Morgan to have the cars delivered to the siding leading into the turbineroom, and then later for Stolliker, foreman of the pipefitters working on theturbine generator unit in the turbine room, to arrange to have the pipe unloaded.Both Morgan and Stolliker were under Kelley's supervision.During the day Smith, the erector for Westinghouse, told Foreman Stollikerthat they should get the pipe unloaded.However, the pipe was not unloadedeither that day or during the entire week, and the cars remained on the siding.Smith testified that they could have used some of the pipe "immediately, rightafter the unloading," specifically the seal oil treating piping which was to be usedbetween the high pressure generator and the seal oil treating unit.That evening General Piping Foreman Kelley, who was also president of Re-spondent Local 636, called McCarthy, business manager of Respondent Local 636,and informed him that a carload of fabricated pipe had been shoved into theturbine floor earlier that night and that the car had a Westinghouse sign on it.4. January 22-McCarthy calls Brown, United Engineers' construction manager;Smith calls KelleyOn the morning of January 22, McCarthy telephoned to Brown, constructionmanager for United Engineers, and said, "Jerry, we are in serious trouble at RiverRouge . . . you are in violation of your national agreement.you have gotsome pipe that just came in on the job there that we don't like" because "it wasn'tfabricated in a UA shop."McCarthy stated that they were not going to unloadthe pipe, that they were not going to handle the pipe, and that he had "ordersfrom Washington not to handle the pipe."After some discussion, McCarthy sug-gested that Brown send a wire to Respondent International in Washington, D.C.,and request that an organizer be assigned to the job.Brown telephoned to Johnston, vice president of United Engineers with officesin Philadelphia, and informed him that Kelley refused to unload the pipe. John-ston told Brown to get McCarthy on the job, to arrange for Bradshaw, an Inter-national organizer, to be present, and to try to settle the matter at the job level.Brown thereupon sent a wire to Respondent International in Washington, D.C:,requesting the assignment of an organizer, and was informed by return wire ofthe assignment of Gene Bradshaw. Brown then got in touch with Bradshaw andarranged a meeting for January 24 at River Rouge.Thatafternoon,Lester Smith learned of the dispute over the pipeat a meetingheld in Edison's downtown offices.Upon his return to River Rouge, Smith asked LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY251"Foreman Stolliker why the pipe was not going to be unloaded. Stolliker repliedthat he did not know. Smith then called Kelley, general piping foreman andpresident of Local 636, and asked him the same question.Kelley stated that itwould be easier to explain if he quoted from the agreement.Kelley then read thereservation paragraph of the fabricating clause in United Engineers' agreement tothe effect that the pipefitters could refuse to handle prefabricated pipe which wasnot fabricated by members of the United Association receiving the prevailingbuilding construction rates.Kelley also told Smith that the members had beendiscussing prefabricated piping at a previous meeting and that when the Westing-house pipe arrived on January 21 it was brought to his attention.As previouslystated, theWestinghouse pipe was fabricated by employees represented by UnitedElectrical,Radio and Machine Workers of America (U.E.).5. January 24-Meetings between Respondents and United EngineersMcCarthy and Bradshaw arrived at Brown's office about 9:30 a.m. on January24, 1957.Brown and his assistant, Walter Oleksiak, were present.At Bradshaw'ssuggestion,Kelley was called into the office and remained during the meeting.Bradshaw was the chief spokesman for the Respondents; Brown was the chiefspokesman for United Engineers.Bradshaw stated that United Engineers was in violation of its national agree-ment because the Westinghouse pipe which had recently arrived was "fabricatedin a shop not manned by our people." Bradshaw added that while RespondentInternational had a gentleman's agreement with Westinghouse to make an exceptionin the case of pipe fabricated for a shop tested machine, Westinghouse had notlived up to its agreement.9Bradshaw asked if the Westinghouse turbine was shoptested, and Brown replied that "it wasn't."Bradshaw then stated, "Well, we justcan't go along with this . . . we are going to have to go the entire way, and also,Jerry [Brown], the agreement you have worked out with Tim McCarthy on theerection of the panel boards, we cannot go along with that."Brown wanted toknow why he "picked this particular job to raise a fuss on" when Westinghouseunitswere being installed all over the country and United Engineers was doingnothing different from what it had done with respect to the units already installedat St. Clair and River Rouge.At that point Bradshaw stated that the Internationalwas not particularly worried about the two carloads of Westinghouse pipe norabout the Clement panel boards, that that was a minor issue, that what theInternational was really worried about was the piping to be used at St. Clair forUnits Nos. 5 and 6, and that Edison had sought bids for the fabrication of thepower piping for the St. Clair units from a concern which did not have a contractwith the United Association. In response to Bradshaw's query as to the truth ofthe latter statement, Brown replied that it was true.Brown mentioned that thecontractor's name was Spitzley and that he had heard that Spitzley would useCrane pipe.Bradshaw asked why Detroit Edison did not change its purchasingpolicy.Brown replied that as far as he knew Edison never changes its purchasingpolicy and that United Engineers had no control over purchasing.Bradshawexpressed a desire to see the two carloads of pipe and to go through the turbinehouse to see where the material was to be placed.Bradshaw, McCarthy, and Kelley left the room and made a thorough examina-tion of the pipe in the two cars.Oleksiak then took Bradshaw and McCarthy ona tour of the turbine house.In the afternoon Brown, Oleksiak, Bradshaw, and McCarthy met again, by pre-arrangement, in the lobby of the Detroit-Lelland Hotel in Detroit.Bradshawstated that the pipe was in violation of Respondents' agreement with United En-gineers and that they were not going to handle the Westinghouse pipe nor theClement boards unless they could have some assurances that Detroit Edison wasgoing to buy piping for St. Clair "from a fair shop."Brown pointed out thatUnited Engineers has a contract with Edison to erect the equipment and materialpurchased by Edison and that United Engineers has no control over Edison's pur-chasing policies.At that point,Walter Oleksiak entered the conversation andasked how they could give such assurances when "we are general contractors whoerect only.We furnish nothing."Bradshaw replied, "Well, I know that, Walt,but if you could get from the purchasing department someone in whom you wouldtrust to pass the word down to me, I am sure I would take it and return withthat information and see what I could do about straightening out this piping on9There is no probative evidence in the record as to whether such an agreement in factexisted, and I make no findings in this respect. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse."Oleksiak stated, "Gene, that's foolish.I don't know anyone inDetroit Edison.I am not employed by Detroit Edison.They couldn't tell meanything.How could I pass anything on to you? I am here to do a job, andthat's all I am interested in. I can't get from any one of those an assurance thattheywillmake their purchases to meet the agreement you talk about.That'simpossible.We can't do it."Bradshaw replied that that was the situation andthat they were not going to handle the Westinghouse pipe nor the Clement boardsuntilthe situation at St. Clair was cleared up.Oleksiak asked what could be doneabout unloading the two carloads of pipe, and pointed out that more was on theway.Bradshaw said that they could do nothing about it.Oleksiak then asked,"What are we going to do about St. Clair? There is going to be material comingon at St. Clair."McCarthy then spoke up and said, "I don't think we dare doanything.I don't think we are going to give you any men for St. Clair until thisthing is squared away."McCarthy also mentioned some jurisdictional matters atSt.Clair which he had previously discussed with Brown, and stated that he wouldnot furnish any men at St. Clair or at Monroe, where the Enrico Fermi projectwas located.10When it became apparent that no settlement could be achieved by the partiesat the meeting, Bradshaw, at Brown's request, sent a telegram to Schoemann, gen-eral president of Respondent International, requesting that a meeting be arrangedbetween Schoemann and Johnston, vice president of United Engineers.6.January 28-Pipefitters stop working on crossunder "T" piece, hydrogen controlpiping and hydrogen coolersDuring the period from January 21 until noon of January 28, Foreman Stollikerand his crew of pipefitters were performing work on the turbine floor on the cross-under "T" piece, the hydrogen control piping and the hydrogen coolers, all partof the Westinghouse turbine Unit No. 2.After the lunch period on January 28,themen did not return to work on these jobs but were employed elsewhere onthe project.Lester Smith, the erector for Westinghouse, asked Foreman Stollikerwhy they were not working on the Westinghouse equipment.Stolliker repliedthat he had received instructions from the Union "not to work on any more West-inghouse equipment until this difficulty with the piping was settled."Oleksiakvisited the turbine floor that afternoon and asked Gene Weiss, piping superin-tendent for United Engineers, what had happened to the pipefitters working onthe pipe.Weiss told him that the pipefitters had all stopped working on the pipe.Oleksiak then asked Smith what had happened. Smith related that the foremanhad told him that they were not going to do anything until this meeting that wascoming up in Washington.7. January 29-Johnston calls McCartin of Respondent InternationalOn January 28, Brown, construction manager for United Engineers, telephonedto Johnston, vice president of United Engineers, and reported that he had beenunsuccessfulin settlingthematter of the Westinghouse pipe with McCarthy andBradshaw on the job level.On January 29, Johnston telephoned to John McCartin, assistant to the generalpresident of Respondent International, and told him that "we have a problemout at River Rouge project, the Detroit Edison Company, in that approximatelythree cars of pipe have arrived at the job site, and the fitters refuse to unload thepipe."(AdditionalWestinghouse piping for Unit No. 2 had arrived on January28 ina car which also contained turbine equipment). In reply to McCartin'squery, Johnston stated that the cars contained fabricated pipe.McCartin there-upontold Johnston, "Well, you are in violation of your national agreement ifyou are bringing pipe on the job fabricated."McCartin also related the incidentabout a contractor by the name of Spitzley of Detroit seeking information fromMcCartin about the use of Crane pipe and that McCartin had to inform Spitzleythat he had a local agreement and should be guided by it. Johnston then askedas a favor to him that the pipe be unloaded and placed in storage to avoid incur-ringdemurrage charges and that the men resume work on the crossunder "T"piece so that they couldcontinuewith the erection of the turbine generator.Johnston also stated that he would like to arrange a meeting in Washington with10 The findings with respect to the conversations at the two meetings are based on theundisputed testimony of Brown and Oleksiak. It is immaterial to a resolution of theissues inthis case whether some of the conversations described in the text occurred inthe morning meeting, as Brown testified, or in the afternoonmeeting, asOleksiak testified. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY253McCartin and Schoemann, general president of Respondent International, to discussthe matter.McCartin agreed to Johnston's request as a favor to him, and statedthat he would get in touch with Gene Bradshaw.That day Johnston informed Brown of the results of his conversation withMcCartin, and told him that "undoubtedly as soon as this reaches the field Mc-Carthy will call you to go ahead and unload the pipe."8. January 30-Threeway-telephone conversation between Kelley, Oleksiak, andMcCarthy; Westinghouse pipe is unloaded and work resumed on crossunder "T"pieceAbout 8 a.m. on January 30, General Piping Foreman Kelley called Oleksiak,Johnston's assistant, and stated that he would try to arrange a threeway-telephoneconversation betweenMcCarthy, Kelley, and Oleksiak and "try to get this pipething settled."This threeway conversation was set up about 9:30 that morning.McCarthy began the conversation by telling Oleksiak, "Walt, here is what we aregoing to do on this pipe."McCarthy then stated that all Westinghouse pipe,including future shipments, would be unloaded in the yard; that any machineryor parts of machinery would be unloaded in the powerhouse; that the men wouldresume work on the crossunder "T" piece; and that as far as the rest of the West-inghouse piping is concerned, "We are not going to touch any of it until thismeeting with Washington."In response to Oleksiak's query about the panelboards,McCarthy stated, "I have no information on the panel boards."Oleksiaksaid, "Okay, Tim," and thanked him.Oleksiak also asked Kelley if he had heardeverything, and Kelley replied in the affirmative.That morning the pipe and equipment was unloaded and the men returned towork on the crossunder "T" piece, as McCarthy had promised.Foreman Stollikerappeared on the turbine floor and told Smith that the two carloads of pipe wouldbe unloaded in the storage area of the River Rouge powerplant, that any othermaterial normally handled by pipefitters would be stored indoors to protect it, andthat the men would complete the work which they had stopped the preceding dayon the crossunder "T" piece, but that no work would be performed on the hydro-gen control piping and the hydrogen coolers.Although the hydrogen controlpiping, which was part of the Westinghouse unit, came in straight lengths and wasto be fabricated on the job site, the pipefitters did not resume work on this piping.9.February 4-United Engineers tries to persuade Edison to modify its purchasingpolicy to enable United Engineers to "horse trade" with RespondentsAt a meeting held in Edison's office on February 4 and attended by Johnston,Henry Chance, president of United Engineers, and Walker Cisler, president ofEdison,United Engineers tried to "prevail on the Detroit Edison Company tomodify to a certain extent their purchasing policy" as regards a major item suchas pipe, which historically has been the work of the United Association pipefitters.Johnston pointed out that in order to get the men to build the plants, UnitedEngineers had to have agreements with the United Association, like any othercontractor, and had to comply with those agreements. Johnston stated that heat least wanted to have something to offer the Union in a "horse trade" and beable to tell the Union not to be "concerned about St. Clair and all of this pipe,because heretofore all of that piping had been purchased in a UA shop."Hepointed out that "gambling on his knowledge," a UA shop would in all' proba-bilities again be the low bidder, and asked that Edison "let me have that to tradewith" the Union.Edison did not agree and told Johnston to settle River Rouge.10.February 25-United Engineers meets with Respondent International inWashington, D.C.By prearrangement, Johnston and McCartin held a meeting in Washington, D.C.,on February 25. Johnston was accompanied by Robert S. Cook, principal con-structionmanager for United Engineers, and McCartin called in LesterBilg, anInternational organizer.Johnston stated that he hoped they could reach a satis-factory solution of the dispute involving Unit No. 2 at River Rouge and that itwas a serious ,problem because United Engineers "should be erecting the pipe inorder to bring the unit on line according to schedule."Johnston said that hewanted McCartin to "give orders to Gene Bradshaw to direct the fitters to erectthe pipe."McCartin replied that Johnston knew that United Engineers was inviolation of its agreement and that McCartin could not grant any exceptions.Johnston then explained the nature of United Engineers' contract with Edison, 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "we[United Engineers]do no purchasing.We do no engineering.We areonly engaged as general contractors to take materials and equipment,engineeringinformation that is furnished to us by Detroit Edison Company, and constructand build for them a plant so that, in effect,we have no control over this pur-chasing."McCartin replied that,"regardless,"there was a violation of the agree-ment, that there was pipe on the job site under 2 inches in diameter which wasnot fabricated in accordance with the agreement,and suggested that as a memberof the NCA[National Constructors Association]United Engineers take the mat-ter up with the NCA labor committee.Johnston also mentioned that he had beeninformed that there was some question about the erection of the Clement panelboards because of the small size of the pipe that had been installed on the boards,and explained that the Clement boards were included in the materials and equip-ment purchased by Edison.McCartin replied that"that's in the same categoryas the other pipe," that all pipe under 2 inches is to be fabricated on the job site.During the course of the meeting,McCartin also stated that Respondent Interna-tional had a gentlemen's agreement with Westinghouse but that Westinghouse hadnot lived up to that agreement.11.Events between February 26 and March 8On February 26 Johnston had a meeting with representatives of Edison atRiver Rouge and reported the results of his meeting with McCartin in Washington.Edison's representatives stated that they intended to instruct United Engineers to.proceed with the erection of the Westinghouse pipe,and that in time they would-releaseClement on the delivery of the Clement panel boards and expect UnitedEngineers to erect them.On March 1,Brown,constructionmanager of United Engineers,telephoned toJohnston,and advised him of Edison'sdecision to proceed with a secondaryboycott charge.Johnston instructed Brown to be in his office on March 4 todiscuss the matter before any steps were taken.On March 4,Brown, accompanied by United Engineers'attorney,came toJohnston'soffice in Philadelphia.Johnston testified that at that time "we wererequested to sign the charge, and it was decided in my Company that we wouldnot sign the charge." It was decided to arrange another meeting with Edison.Another meeting between representatives of United Engineers and Edison wasaccordingly held on March 8. Johnston again tried to persuade Edison to modifyitspurchasing policy, and urged Cissler,president of Edison,not to file a charge.Edison's representatives stated that Edison "had a purchasing policy"; that "theydid not intend to change it in any way";that this purchasing policy "would notbe affected by any labor agreements the United Engineers might possess"; andthat, as United Engineers"was unable to have the fitters erect the Westinghousepipe, a charge would be filed with the National Labor Relations Board."After this meeting, Johnston,on the same day, ordered Brown "to proceed andrequest the fitters to erect the Westinghouse pipe," and to cooperate with Edisonin the event a charge were filed.Questioned by the General Counsel as towhether he really wanted the Westinghouse pipe erected,Johnston replied, "cer-tainly we did"and that was his purpose in so instructing Brown.12.March 12-General Superintendent Dallam orders foremen and some of theircrew to work on Westinghouse pipeOn March 12, there was a meeting in Brown's office of representatives andattorneys of United Engineers,Edison, and Westinghouse.United Engineers wasrepresented at this meeting by Construction Manager Brown,his assistant,WalterOleksiak, Dallam, general superintendent over the River Rouge project,,his assist-ant,Walter Hulse, and Piping Superintendent Weiss.There was a lengthy dis-cussion on the problem of getting the Westinghouse piping erected and the stepsto be taken to that end.United Engineers had agreed to order the pipefitters toerect the Westinghouse pipe.As a result of this discussion,Brown directed Dallamto order Kelley,general piping foreman, to install the pipe.There was also adiscussion as to the extent to which the order should be taken down to the rankand file,but the actual method of giving the order was left to Dallam'sdiscretion.Dallam asked Bill Kelley to come to his office about 1:30 that afternoon.Hulse and Weiss were also present during the conversation with Kelley.DallamtoldKelley,"Bill, I have a problem,I have to get started on the erection of theWestinghouse piping. I have to do it today. I want you to start with the cross-under piping that is in the building there, and I want you also to start load carswith pipe in the field preparatory to having it pushed into the building tomorrow." LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY255Kelley asked whether a settlement of the dispute had been made.Dallam repliedthat he knew no more about a settlement than Kelley did but that it was neces-sary that the erection of the pipe be started and that he was instructing Kelleyto do it.Kelley said that he "couldn't say at that time whether he would or hewould not do it; that he would have to consult the Hall."Kelley then calledthe union hall from Dallam's office and asked for Norman McShane, businessagent of Local 636 and one of McCarthy's assistants.Kelley told Dallam thatMcShane was not there but would be back about 2:30; whereupon, Dallam agreedthatKelley should return at that time and try again.About 2:45 p.m. Kelley return to Dallam's office where Dallam and Hulse werepresent.Kelley called the union hall again and told McShane that Dallam hadinstructed him to start the erection of the Westinghouse pipe and asked whether"he shouldn't talk to Mr. McCarthy."Kelley told Dallam that he was told totalk toMcCarthy who was available at the Park Sheraton Hotel in Washington,D.C.Kelley then telephoned to McCarthy, also from Dallam's office, and statedthatDallam had told him to start that day erecting the Westinghouse pipe, tostart with the crossunder piping and to bring the piping from the cars in the field.Kelley asked what he should do.Upon concluding his telephone conversation,Kelley told Dallam that McCarthy knew of no settlement and had said that"nothing should be done until a meeting had been set up between Gene Bradshawand United Engineers' personnel inWashington."Kelley also said that "hewouldn't say he won't erect the pipe," that "they would do it in the near future,"and that if Dallam wished he "could fire him."Kelley did not comply withDallam's orders to start erecting the pipe that day.Dallam told Kelley that "it was going to be necessary for me to go further;that I was going to have to talk to his [Kelley's] foremen, and his rank and fileand issue the same orders."Kelley made no objection.Dallam and his assistant, Hulse, immediately went to Kelley's office where theyfound Yard Foreman Morgan and Turbine Room Foreman Stolliker, both underthe supervision of Kelley who was also present. In Kelley's presence, DallamtoldMorgan and Stolliker that "I was going to have to ask them to erect theWestinghouse pipe, starting with the crossunder that was in the building, and Iwanted the piping in the field loaded on cars so it could be pushed into the turbineroom the following morning."Dallam then first asked Morgan if he would doit.Morgan replied, "not unless it would first be broken down."Morgan "alsosaid that if he was instructed by his union, he would install it."At that point,Kelley stated, "you don't have to give him any reasons.You can just say it willbe done in the near future."The phrase "broken down" is used in the pipefitting trade to describe the processof cutting loose or separating the branches and the joints or parts of the pipewhich are already attached to other piping so that one piece might become anumber of smaller pieces, in this case 21/2 inches or less in diameter, and wouldthen have to be refabricated.Dallam then repeated to Stolliker the same instructions concerning the erectionof the Westinghouse pipe, and asked Stolliker, "will you do it?" Stolliker shookhis head.Dallam then asked, "if you won't do it, why?" Stolliker did notanswer.Dallam then asked, "is it because it is Westinghouse pipe?" Stollikernodded, "yes."Dallam then asked Stolliker if he would do it if he were in-structed by the Union.Stolliker nodded, "yes."Once again, Kelley stated that"they need not give any reason.All they needed to do was to answer that theywould do it in the near future."NeitherMorgan, Stolliker, nor Kelley complied with Dallam's detailed instruc-tions to start work that day on the Westinghouse pipe.Dallam told Kelley that he was going to talk to a few more of Kelley's menin the turbine room.Dallam had decided to give the same instructions to someof the rank-and-file pipefitters and to ask them if they would do the work.WhenDallam and Hulse arrived on the third floor of the turbine room, they met Stol-likerwho introduced Dallam to the three nearest pipefitters in Stolliker's crewand stated that Dallam was going to ask them some questions.The three pipe-fitters,R. Evans, E. Evans, and Nicholson, were standing in a very close group,within elbow reach of each other.Dallam looked at each of the three pipefittersas he spoke and stated that he wanted them to start working on the Westing'ousepipe, repeating in detail the identical instructions he had previously given to theforemen.Dallam then asked each of the three pipefitters, in turn, "will you doit?"E. Evans, R. Evans, and Nicholson each, in turn, replied, "No, unless I aminstructed to do so by the union." Stolliker then looked at the men and statedthatDallam had "asked me that, too."The three pipefitters did not work on theWestinghouse pipe. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDDallam then returned to Brown's office, where the meeting between UnitedEngineers,Edison, and Westinghouse was still in session,and reported what hadtaken place.As a result of some further discussion, Dallam was instructed totalk to all the pipefitters in the same manner.That evening, a list of all the pipe-fitters,according to their foremen, was prepared by Hulse.13.March 13-Dallam tours the plant and polls the pipefittersOn the morning of March 13, Dallam, Hulse, and Kelley toured the entire plantand visited every gang of pipefitters working in accessible places.Hulse had someworksheets which contained the names of each foreman and the men workingunder them.Dallam spoke to each of about 80 pipefitters, individually, in thepresence of Hulse and Kelley."Dallam had a piece of scrap paper on which hehad written the following three questions, which had been decided upon at themeeting in Brown's office the preceding day:(1)We want you to erect the Westinghouse pipe-will you do it?(2) If not, why?(3) If the union OK's it will you erect the Westinghouse pipe?Kelley introduced Dallam to each foreman and told each foreman that Dallamhad questions he wanted to ask his men and to call those nearest over so thatDallam could speak to them.Dallam credibly testified, without contradiction andwas corroborated by Hulse, that he told each pipefitter "exactly this: `I want youto erect the Westinghouse pipe.Will you erect it?' "After the pipefitter's re-sponse,Dallam asked the other questions listed on his paper.He repeated thisprocedure about 80 times in the presence and hearing of Kelley and Hulse.Allpipefitters answered the first question in the negative. In response to the secondquestion, the pipefitters variously stated, in substance, that they would require theapproval of the business agent or of their foreman, or instructions from the Unionor the Local.12All pipefitters answered the third question in the affirmative.Thepipefittersmade their responses in substantially the same words and terminologybecause, as Dallam testified,"what ordinarily happens in a case like this, andwhat happened at this time, as the word spreads ahead of a trip like ours the boysknow what the answers are, and they stick pretty well to the form." 13Questioned by the General Counsel as to whether he really wanted the pipe-fitters to erect the Westinghouse pipe when he made that statement to each of theapproximately 80 pipefitters, Dallam replied, "I most emphatically did and do."However, none of the pipefitters worked on the Westinghouse pipe which Dallamhad stated he wanted them to erect.The work on the crossunder piping was notresumed; nor was the pipe in the yard unloaded.14.March 13-14-Brown requests Local 636 for additional pipefitters to erectWestinghouse pipingOn March 13, after the conclusion of Dallam's tour of the plant, hereinabovedescribed, Brown telephoned to Norman McShane, business agent of Local 636u Kelley was not present when Dallam spoke to the first pipefitter.The reason given by one pipefitter was that it was not according to the agreement.13 Diy findings as to the responses made by the pipefitters are based upon a report pre-pared by Hulse under the following circumstances and received in evidence over Respond-ents'objections :Hulse wrote down on his worksheets,opposite the name of each pipefitter,"the gist ofthe reply to each of the 3 questions" at the time Dallam asked the questions.At theconclusion of the tour, Hulse returned to his office and immediately made up a list of thepipefitters as they appeared on the payroll, with three columns paralleling the list ofpipefitters,each column headed by one of Dallam's questions.Then, with the 'aid of hisworksheets,he put down in each column, opposite the name of the respective pipefitter,the substance of the respective pipefitter's replies to Dallam's three questions.When thisreport was completed,Hulse threw away the worksheets which "was just more or lessscrap paper."Hulse and Dallam identified this report and testified in detail concerningits source and the manner in which it was prepared. At the hearing,neither Dallam norHulse had any independent recollection of the replies given by the 80 pipefitters; withoutreference to this report.The Respondents offered no testimony to dispute the fact thatthe statements contained in the report represented:the substance of the pipefitters'replies'to Dallam's questions.Under allthe circumstances,I am of the opinion, contrary to thecontentions in Respondents'brief, that this report is admissible as a past recollection LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY257and one of McCarthy's assistants.Brown told McShane that "we are awaybehind on this No. 2 unit, and the Westinghouse piping must be erected."Mc-Shane replied that there was a dispute over that piping but that he did not knowmuch about it.Brown stated that since the men on the job would not erect theWestinghouse pipe, "I am ordering 12 men and a foreman to report here andstart erection." 14Although McShane stated that he would make a note of therequest, Brown did not regard McShane's statement to indicate an agreement tosend the men.McShane admitted at the hearing that he did nothing about Brown'srequest because he "knew that the UA and 636 was in some trouble with West-inghouse pipe, and it was lying out in the field," and that that was the real reasonhe did not furnish any men.After some equivocation, he also testified that "Idid not have any men to send him anyway."The next day, March 14, Brown sent a letter to McShane, confirming the tele-phone conversation of the preceding day and again requesting 12 pipefitters anda foreman to work on the Westinghouse pipe because "the pipefitters on the jobwho are members of your local have refused to do this work."No men were ever furnished pursuant to this request.15.March 26-Smith asks Stolliker to have pipefitters remove certain pipes; Stollikerrefuses after consulting KelleyOn March 26, Lester Smith, erector for Westinghouse, asked Foreman Stollikerifhe would remove certain pipes connected to the thrust bearing so that the mill-wrights could, in turn, remove the covers from the thrust bearing preparatory tothe alignment of the high pressure spindle on Westinghouse Unit No. 2.WhenStolliker remained silent, Smith asked if he wished to talk to General Piping Fore-man Kelley. Stolliker replied in the affirmative and left the turbine room floor toconfer with Kelley.About one-half later, Stolliker returned and told Smith thatthe pipefitters would not remove the pipe.16.Events in April-Brown's request for additional pipefitters is withdrawn; arrange-ment to maintain status quoOn April 15, Brown informed Vice President Johnston of the former's verbaland written request of Local 636 to furnish additional pipefitters to erect theWestinghouse pipe.Brown also stated that he had been instructed to write a lettertoRespondent International, requesting pipefitters.Johnston told Brown not todo it, that he did not approve of Brown's letter of March 14 to the local, andthat he wanted the letter of March 14 withdrawn and to make certain that Brownwrote no further letters.Johnston also stated that he was under considerablepressure from the National Constructors Association, the United Association, andthe suit the United Association had brought against the United Engineers in Phila-delphia.The latter statement had reference to a civil suit for breach of contract.On April 16, Brown wrote a letter to McShane, withdrawing the letter ofMarch 14.On April 23, United Engineers entered into an arrangement with United Asso-ciation to the effect that United Engineers would not press the Union to erect thepipe in dispute, or the panel boards, until a hearing had been held in Philadelphiaon the civil suit brought by United Association against United Engineers for breachof contract.15The following day, Johnston informed Brown of this arrangementand told Brown not to press Local 636 or the men on the job to erect the West-inghouse pipe or the Clement boards, nor to request pipefitters at St. Clair, untilthematter was settled in the Philadelphia suit.Brown informed Dallam of thisarrangement, and Dallam, in turn, relayed these instructions to the superintendentat St. Clair.recorded, and I regard its content of sufficient probative value to warrant the findingsmade in the text.Wigmore On Evidence, 3d ed., p. 64, sec. 734; pp. 78-100, sees.744-755.1aThe agreement then in effect between United Engineers and Respondents providesthat "initial requests for the furnishing of journeymen and apprentices shall be made tothe Local Union. ." and that the "Union agrees to furnish at all times to theEmployer duly qualified journeymen and apprentices in sufficient number as may benecessary to properly execute work contracted for by the Employer. . . .1 This suit was still pending at the time of the hearing in this proceeding.508889-60-vol. 123-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD17.May 10-McCarthy gives the order to resume work on the Westinghouse pipeOn May 9, during the course of a hearing in the Federal district court on theBoard's petition under Section 10(1) of the Act for a temporary restraining orderagainst Respondents,Judge Thornton indicated to the parties his intention to grantthe Board'spetition.The next morning,May 10, Martin O'Donoghue,counselfor Respondents,stated in open court,"may it please the Court,I just want tobegin this session with a happy note,at any rate,that the pipefitters are workingon the pipe that we are litigating.Mr. McCarthy gave the order,and he is alsohere as a witness." 16That same morning, Kelley called Dallam and stated that "they were going togo back to work."Kelley also called Smith, informed him that the"pipefitterswould install the Westinghouse pipe," and asked what pipe Smith wanted installedfirst.After Smith explained what piping he would like to have them work on andthe order of the work, Kelley"indicated that would be done."18.May 20-Agreement between Respondent International and United EngineersBy prearrangement,United Engineers and Respondent International held a meet-ing on May 20, 1957.Respondent International was represented by GeneralPresident Schoemann,Assistant General President McCartin,and Attorney O'Don-oghue;United Engineers was represented by President Chance, Vice PresidentJohnston,and Attorney Layden.As a result of this meeting,the parties executedamemorandum of agreement,inwhich Respondent United Association agreed,through its Local 636,to furnish the men necessary to complete the work on Units2 and 3 at River Rouge including the Clement panel boards and the prefabricatedpipe purchased by Edison from Allis-Chalmers for Unit No.3; and United Engi-neers agreed not to request pipefitters from the United Association or any of itslocals for the St. Clair project nor to request any subcontractors on the job todo so, nor to transfer pipefitters from River Rouge to St.Clair,untilUnitedEngineers could assure United Association that Edison will abide by the terms andconditions of the agreements between United Enginees and United Association.The full text of its agreement is set forth below."The record shows that at all11On May 17, 1957,the United States District Court for the Eastern District of Michigan,Southern Division,Civil Action No. 16586, entered an Order Granting Temporary Injunc-tion against Local 636 and its Agents Kelley and McCarthy.17UNITED ENGINEERS AGREED :1.That it intends(a) to live up to the terms and conditions of the existing col-lective bargaining agreement between the United Association and the National Con-structorsAssociation(hereinafter called "National Constructors")and (b) to bebound by the interpretations of that agreement as set out in the stipulation ofMar. 27, 1957,and (c)to the terms and conditions of the agreement to be reachedin the current negotiation between United Association and National Constructors(all of which hereinafter to be called the "aforesaid agreements").2.That at the St. Clair project of Detroit Edison,United Engineers will notrequest pipefitters from United Association or any of its local unions nor willUnited Engineers request any of the subcontractors on the job to do so, nor willUnited Engineers transfer any pipefitters from River Rouge to St.Clair,until suchtime as United Engineers can assure United Association that Detroit Edison hasagreed that it, as well as United Engineers,will abide by the terms and conditionsof the aforesaid agreements.3.To advise Detroit Edison in writing of its intention to live up to all of theterms and conditions of all the aforesaid agreements on any work performed forDetroit Edison-at any other job site other than at River Rouge units 2 and 3. AtRiver units 2 and 3 the agreement is covered by para 4 below.UNITED ASSOCIATION AGREED:4.That the United Association through its Local No.636 will furnish the mennecessary to complete the piping work at units 2 and 3 of the River Rouge projectof Detroit Edison including the installation of the present control boards purchasedby Detroit Edison and the prefabricated pipe purchased from Allis Chalmers forDetroit Edison.5. In the collective bargaining agreement which is now being negotiated betweenthe National Constructors Association and the United Association,United Engineers LOCAL 636,PLUMBING AND PIPE FITTING INDUSTRY259times material herein the employees engaged in the fabrication of pipe at Clementand Allis-Chalmers have been represented by other labor organizations than theUnited Association or its locals.Thereafter,Johnston explained the terms of this agreement to Brown, and in-structed him not to call the union hall for pipefitters for Edison'sSt.Clair andEnrico Fermi projects and not to ask any subcontractors to do so. Brown,in turn,transmitted these instructions to the superintendent at St. Clair and at Monroe, wherethe Enrico Fermi project was located.A copy of the agreement was also transmitted to Edison.As a result of thisagreement,Edison canceled United Engineers'contract at St. Clair by letter datedJune 11, 1957.19. Incidents involving DiDuca BrothersDiDuca Brothers of Port Huron,Michigan,had a contract with Edison forsome temporary plumbing work at St. Clair.Some work had been performed atSt.Clair by DiDuca Brothers as early as April 1956.In April 1957,Edison called Mr. DiDuca,president of DiDuca Brothers, aboutunloading some feed water heaters which had arrived at St. Clair,and suggestedthatDiDuca use six men for the job.At that time,DiDuca had completed hiswork at St.Clair and had no men working on the job site.As the unloading ofthe heaters was pipefitters'work and as St. Clair came under the jurisdiction ofLocal636, it was necessary for DiDuca either to obtain pipefitters from Local636 or to get approval from Local 636 for the use of pipefitters employed else-where by DiDuca.Accordingly,DiDuca called McCarthy about obtaining thesepipefitters.McCarthy stated that he would not be able to supply the men becausethere was a jurisdictional dispute on the job, and told DiDuca not to put anymen on the job until the jurisdictional dispute was straightened out.DiDucareported the results of this conversation to Edison.On April 5 Edison called Brown and stated that, inasmuch as the Union wasrefusing to let DiDuca unload the heaters,United Engineers should call the Unionand insist that the Union man the job in accordance with the terms of theirnational agreement.At that time there were no pipefitters on the St. Clair jobdoing any kind of work.Brown sought Johnston'sadvice; Johnston informedBrown to call Local 636 and tell them to live up to their agreement to man the job.Brown thereupon called McCarthy and asked him to send some pipefitters to un-load the heaters.McCarthy refused to send any men until"you get the jurisdic-tion straightened out."McCarthy mentioned various disputes concerning jurisdictionof work.Sometime in May, DiDuca again called McCarthy to find out if they weregoing to supply men for the St. Clair job, and asked if "the job was to go ahead."McCarthy replied that"he couldn't say anything because the injunction hadn't beenclarified,"and that when it was, McCarthy would call him.In the latter part ofMay, Edison asked DiDuca if he could go to work on the job and furnish pipe-fitters.DiDuca replied that "we couldn'tgo on the job" because "we hadn'tgotten any word that we could."McCarthy never called DiDuca, and no pipe-fitterswere supplied for the job.20. Incidents involving J.W. Partlan CompanyOn June 21, 1957,Edison authorized and directed the J.W. Partlan Companyof Detroit,Michigan, herein called Partlan,to proceed with certain plumbing andmiscellaneous piping work at St. Clair.By prearrangement,Myles Scott,Edison'swill be entitled to no better nor any worse terms and conditions than any othercontractor covered by the National agreement of United Association.UNITED ENGINEERS AND UNITED ASSOCIATION MUTUALLY AGREED :6.That this agreement is freely and voluntarily made by the parties hereto andeach recognizes the legitimate objectives and problems of the other and mutuallypledge themselves as reasonable men to carry out those objectives and solve thoseproblems.7.That this agreement has been made and executed with the intent of carrying outthe terms and conditions of the injunction entered by Judge Thornton and is notmade with any intent to evade or defeat any term or provision of that injunction.Fully realizing that the agreement of the Union to perform certain work as set forthherein goes beyond the terms of the injunction,this agreement is made and enteredinto with the sincere effort on the part of both parties to amicably settle and adjustany and all controversies. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield representative, met Mr. Link, president of Partlan, at the construction officeof the St. Clair powerplant on June 23. Scott asked Link if he could get somemen on the job to move some heaters to the construction area.This was a jobfor pipefitters.Link said he would bring five men to the job on Monday morn-ing, three pipefitters and two plumbers.Scott explained about Edison's difficultyin getting pipefitters to work on the St. Clair project and about the refusal of thebusinessmanager of Local 636 to furnish pipefitters to DiDuca Brothers for theSt.Clair project.Link replied that he would use his own men and go to Local636 only if more men were required.On Monday morning, June 24, Link arrived at St. Clair with two plumbers.Meanwhile, Alvin McShane, in charge of the outside work for Partlan, who hadbeen ill the preceding week, first became aware of the work for Edison at St. Clairwhen he arrived in the office Monday morning and was informed about it byBertoncin, secretary-treasurer for Partlan.McShane told Bertoncin that he had'.heard that there was a jurisdictional dispute at St. Clair involving plumbers. In.keeping with Partlan's policy of not doing any work on a job where a jurisdic-tional dispute was involved, Bertoncin called Link by telephone and reached him:just as he arrived at the St. Clair job site.Bertoncin told Link that there was ajurisdictional dispute at the project and not to start the men to work until theycould find out what the dispute was about.Link turned to the two men with him-and said, "You boys can't go to work."Later in the day, McShane, Bertoncin and Link met with McCarthy in thelatter's office.McCarthy told them that there were jurisdictional disputes at theSt.Clair projects and mentioned several.McCarthy made it clear that Partlanshould not assign any pipefitter there.As of the close of the hearing in thisproceeding, Partlan had not performed any work at the St. Clair project.B. Conclusions with respect to conduct constituting a violation of Section 8(b) (4) (A)1.The status of McCarthy and KelleyAt all times material herein, United Engineers and Respondent International hada written collective-bargaining agreement under which Respondent International isrecognized as the sole and exclusive bargaining representative for all journeymenpipefitters and apprentices, and all pipefitting work is to be performed by journey-men pipefitters and apprentices who are members of the Respondent International,including foremen. It is apparent from the terms of the agreement and the eventswhich transpired in connection with the Westinghouse pipe, that the agreementisadministered in the first instance by agents of the Local Union in the territorywhere United Engineers is performing the work, in this case Local 636, and inthe second instance by agents of Respondent International.Under the fabricationclause in effect at all times material herein (section III. A. 5,supra),"it is under-stood by the Parties of this Agreement," that where pipe of 21/z inches and overin diameter is fabricated away from the job site, the fabrication must be performedin the plant of an employer, "employing Journeymen of the United Association atthe prevailing building construction wage rates in effect wherever the employer'splantmay be located."The reservation paragraph of the fabrication clause givesthe "Local Unions of the United Association" the right to refuse to handle, erector install prefabricated pipe sent to the job which has not been fabricated inaccordance with the above terms.At all times material herein, McCarthy, a Respondent herein, was and is busi-nessmanager of Local 636 and, under the terms of the constitution of the Re-spondent International, was and is an officer of the Local.At all times materialherein, BillKelley, a Respondent herein, was and is general piping foreman ofUnited Engineers and president of Local 636.The following are some of therelevant provisions of the constitution and bylaws of the Respondent UnitedAssociation:It shall be the duty of every Local Union, District Council, and members ofthe United Association to make it generally known to the entire membershipof the United Association, that all piping, pipe fittings, fixtures and equipmentfabricated and processed in a plant, shop or establishment away from thejob site shall be prepared by only members of the United Association andshall be installed by U.A. members. (Sec. 11(i)).It is his [the Business Manager's]solemnduty and obligation to vigilantlyprotect the trade jurisdiction of 'the United Association in the plumbing and LOCAL636, PLUMBINGAND PIPE FITTING INDUSTRY261pipefitting industry of his locality; also to compel employers to observe andrespect collectivebargaining agreements. . . (Sec. 101).He [the President of the Local] shall have general supervisory control overallmatters pertainingto the welfare of the Local Union (Sec. 99).The ritual of the United Association, proscribed by its constitution, requireseach member of a Local Union to take an oath whereby he promises and pledgesthat he is familiar with, subscribes to, and agrees to remain loyal and true to, andto be bound by, the provisions and requirements of the Constitution of the UnitedAssociation (p. 132).The constitution further requires each officer of a LocalUnion to take an additional oath whereby he further pledges and promises thathe is familiar with the provisions and requirements of the constitution and bylaws,of the United Association and will, to the best of his ability, perform the duties,of his office,as laiddown in the constitution and bylaws of the United Association(section 126).The constitution also provides for the removal of an officer of alocalUnion "for just cause," upon charges preferred by any member of the UnitedAssociation having personal knowledge of the offense (sec. 127), and for thefining, suspension, or expulsion of any member of the United Association whobreaks hisobligationto the United Association or any of its Locals, upon chargespreferred by any member having personal knowledge of the offense (sections 212.and 213).The general president of the United Associationisalso empoweredto suspend any Local Union for violations of the laws and Constitution of theUnited Association (section 89).McCarthy's participation in the events previously described,.and his instructionstoKelleyin connectionwith the installation of the Clement panel boards and theWestinghouse pipe, as hereinafter detailed, make it clear that he wasacting toimplement the rules set forth in the Constitution of the United Association andhis obligationsin connectionwith the administration of the contract beween UnitedEngineers and United Association. In view of such conduct, the relevant pro-visions of United Association's Constitution and bylaws hereinabovementioned,and the contract between United Association and United Engineers, I find uponthe basis of the entire record that,indealingwiththese issues,McCarthy wasacting as an agent, within the meaning of Section 2(13) of the Act, both of hisdirect employer, Respondent Local 636, and of Respondent United Association.18Kelley is thegeneralpiping foreman with approximately 18 pipingforemenunder his supervision, all required to be members of Local 636.Through theseforemen, Kelley is charged with the detailed supervision of the pipefitters in thehandling and erection of the pipe. It is clear, and I find, that Kelley is a super-visor within the meaning of the Act.Kelley's obligations as a member and officer of Local 636 are prescribed inthe constitution and bylaws of the United Association, as previously set forth.That he acted in furtherance of these obligations in connection with the issue oftheWestinghouse pipe is apparent from the record.Moreover, McCarthy testifiedthatKelley takesinstructionsfromMcCarthyinmattersinvolving the Local.Thus, as previously found, early in January 1957, when McCarthy gave his clear-ance for theinstallationof the Clement panel boards, Kelley informed Construc-tionManager Brown the very next day that McCarthy had been in touch withhim and that "we are all set on the panel boards."When the carloads of West-inghouse pipe arrived on January 21, Kelley immediately informed McCarthyabout it thatevening.On January 22, when Smith, erector for Westinghouse,asked Kelley why the pipe was not being unloaded, Kelley replied by reading thereservation paragraph of the fabrication clause in the contract between the UnitedAssociation and United Engineers, and informed Smith that the members of theLocal had been discussing prefabricated piping at a previous meeting. It was atthe suggestion of Bradshaw, an organizer and officer of the International, thatKelley was called into the meeting between McCarthy, Bradshaw, Brown, andOleksiak on January 24.At this meeting the position of the United Associationand the Local not to handle the Westinghouse pipe or the Clement boards wasmade clear. It was Kelley who arranged the threeway telephone conversationbetween McCarthy, Oleksiak, and Kelley on January 30, at which time McCarthyinformed Oleksiak of what work the pipefitters would perform, as outlined byMcCartin to Johnston the preceding day.Kelley then instructed Foreman Stol-liker to perform the work which McCarthy had indicated in the threeway tele-IsLocal1976,United Brotherhood of Carpenters and Joiners of America, AFL, et at.(Sand Door & Plywood Co.),113 NLRB 1210, 1213, 1229, enfd. 241 F. 2d 147 (C.A. 9). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDphone conversation that the pipefitters would perform.On March 12, when BrowntoldKelley to start work on the Westinghouse pipe that day, Kelley replied thathe would first have to call the union hall.Kelley then telephoned to McCarthy inWashington, D.C. and, after relating Brown's instructions,asked what he shoulddo.When McCarthy told Kelley that there had been no settlement of the issueinvolving theWestinghouse pipe and that nothing should be done untila meetinghad been held between United Engineers and United Association in Washington,Kelley refused to comply with Brown's instructions even if he were to be dis-charged.When Foremen Stolliker and Morgan refused to comply with Brown'sidentical instructions, stated in Kelley's presence, Kelley told Stolliker and Morganthat they did not have to give any reasons but merely to state that it would bedone in the future.Finally, on May 9, when Attorney O'Donoghue announcedin the Federal district court that McCarthy had given the orders for the pipefitterstowork on the disputed pipe, it was Kelley who called General SuperintendentDallam thatsame morningand announced that the "pipefitters would install theWestinghouse pipe."The record leaves no doubt that when the responsibilities flowing from Kelley'srelationship to Local 636 and the United Association ran counter to the duty heowed his employer, United Engineers, to have the pipefitters work on the West-inghouse pipe, he gave primary importance to his union obligations. It is there-fore clear, under all the circumstances, that, with regard to the Westinghouse pipe,Kelley, like Foreman Steinart in theSand Doorcase 19 and Foreman Trustworthyin theBooher Lumber Co.case,20wasacting not as a representative of manage-ment but as an instrumentality of the Respondents through whom the constitutionand bylaws could be enforced.Upon the entire record considered as a whole, Ifind that in dealing with the issue of the installation of the Westinghouse pipe,Kelley was carrying out unionrules, inaccord withhis unionobligations andupon the instructions of Business Manager McCarthy, and that he was thereforean agent within the meaning of Section 2(13) of the Act of each of the threeRespondents, United Association, Local 636, andBusinessManager Tim McCarthy.2. Inducement or encouragement by KelleyAs previously found, on March 12, Dallam, general superintendent for UnitedEngineers over the River Rouge project, told Foremen Morgan and Stolliker, whowere both in Kelley's office at the time, that he wanted them to start erecting theWestinghouse pipe and detailed the specific work to be done.Each refused.Theimplication of Morgan's reason was that the pipe was prefabricated; while Stollikerindicated that it was because it was Westinghouse pipe.Each indicated that hewould install the pipe, as requested by Dallam, if he were requested to so by theUnion.Kelley,who was present throughout this incident, remainedsilentuntilMorgan and Stolliker indicated that they would erect the pipe if instructed todo so by the Union.At that point, Kelley told them that "you don't have to givehim any reasons.You can just say it will be done in the near future."Stolliker worked with a crew of about 12 pipefitters in the turbine room.Mor-gan worked in the yard, presumably with a crew. Pipefitters are skilled craftsmen.Stolliker andMorgan were under the supervision of Kelley who, in turn, wasunder the supervision of Gene Weiss, piping superintendent.Although Stollikerand Morgan bore the title of foremen, there is no showing that either possessedthe authority to perform any of the functions required to constitute them as super-visorswithin the meaning of Section 2(11) of the Act.Accordingly, I find thatthey are not supervisors within the meaning of the Act.As members of Local 636, Stolliker and Morgan were obligated to be familiarwith, and to be loyal to and bound by, the provisions and requirements of theconstitution of the United Association, including the requirement that piping fabri-cated in a plant away from the job site "shall be prepared by only members oftheUnited Association," and the penalty of a fine, suspension, or expulsion forbreaking their obligation.The issue of prefabricated pipe had been discussed atan earlier union meeting.They knew that Kelley was president of their Localand also the general piping foreman from whom they normally took instructions.They also knew that it was a most unusual procedure for such instructions tobe given to them by Dallam, rather than by Kelley.Under the circumstances, Kel-19 Local1976,United Brotherhood of Carpenters and Joiners of America, AFL, et al.(Sand Door & Plywood Co.),113 NLRB 1210, 1213, enfd. 241 F. 2d 147, 156 (C.A. 9).20Local 1016, United Brotherhood of Carpenters & Joiners of America, AFL-CIO, et al.(Booher Lumber Co. Inc.),117 NLRB 1739. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY263ley's failure to confirm Dallam's instructions could not help but indicate to themthatKelley was not in favor of having the work done.That Kelley was actingin this respect in his capacity as president of Local 636, was also apparent tothem from his failure to tell them to do the work after they indicated that theywould do it if instructed by the Union.For Kelley represented the Union tothem.Finally, implicit in Kelley's advice that they did not have to give anyreason but need only say that they would do it in the near future, was an affirma-tive direction not to do the work at that time. Since Kelley's position was con-trary to that of his superior, it was equally clear that such direction was beinggiven by Kelley in his union capacity.On March 13 Kelley accompanied Dallam on a tour of the plant during whichDallam told approximately 80 pipefitters, individually, that he wanted them toerect theWestinghouse pipe and asked if they would do it, as previously found.Each pipefitter replied, in effect, that he would not do the work unless instructed todo so by the Union or his foreman. To the pipefitters, Kelley stood in the posi-tion of their foreman and their union.Under these circumstances, and in viewof the unusual situation whereby Dallam, rather than Kelley, was asking them todo the work, Kelley's silence could not help but indicate that his position wasopposed to that of Dallam's.Since it was obvious that Kelley would not bedefying his superiors in this manner in his capacity as a management representa-tive, itwas equally clear to them that Kelley was acting in his union capacity.As in the case of the incident of the preceding day, I find that, under all thecircumstances,Kelley's conduct during the polling episode indicated to the menthat Kelley, acting in his union capacity, was unwilling to have them work on theWestinghouse pipe, and "was certainly no more subtle than `a nod or a wink.' " 21Respondents' contention in their brief that Dallam's statements did not consti-tute a request to perform the work because made upon the advice of counsel, isclearlywithout merit.The fact remains that Dallam made it clear to the menthat he wanted them to perform the work, and they refused.Moreover, Dallam,who was a very credible witness, emphatically testified that he did in fact wantthe work done and that otherwise he would not have undertaken such a disagree-able chore.Moreover, he further credibly testified that if he had not been in-structed by Brown to order the men to do the work at that time, he would haveundertaken to do so of his own accord because "at that time were were considerablybehind our schedule."Nor is there any merit to Respondents' further contentionthat there was no inducement to concerted action because in conducting the pollDallam spoke to the pipefitters individually rather than as a group.The Boardhas held, under similar circumstances, that it would be manifestly unrealistic toview each incident in isolation but that the total pattern of Respondents' conductmust be taken into consideration.22As Dallam testified, "as the word spreadsahead of a trip like ours the boys know what the answers are, and they stickprettywell to the form."Viewing the total activities, I am convinced and findthatKelley's conduct was aimed at inducing all the pipefitters to take the samekind of action, that is, to refuse to work on the Westinghouse pipe.Upon the basis of the entire record, and in view of the provisions of UnitedAssociation's constitution and bylaws previously set forth, I find that Kelley'sconduct on March 12 and 13, 1957, described above, constituted inducement orencouragement within the meaning of Section 8(b) (4) (A).3.Respondents' unlawful objectivesRespondents contend that they had no unlawful objective but that this wasmerely a primary dispute with United Engineers arising out of the latter's violationof the fabrication clause of the contract under which Respondent International anditsaffiliatedLocalUnions were granted the right to perform all fabrication ofpipe on any job undertaken by United Engineers.However, the fact remains thatthe target of Respondents' conduct was the use of pipe fabricated by non-UAmembers andthatUnited Engineers, as well as Edison, were the innocent victimsof this course.The Westinghouse pipe was fabricated by employees who wereneithermembers of, nor represented by, any Local of the United Association.Thus, on the morning of January 22, 1957, McCarthy told Brown that they were"in serioustrouble," that some pipe had just arrived on the job "that we don't like"' Booher Lumber Co.case,supra,at footnote 9.22 DirectTransit Lines,Inc.,92 NLRB 1715, 1721 ;United Brotherhoodof Carpentersand Joinersof America,etal.(Wadsworth Building Company),81NLRB 802, 818,enfd. 184 F. 2d 60 (C.A. 10) ;Amalgamated Meat Cutters,etc. v. N.L.R.B.,237 F. 2d20, 24(C.A.,D.C.). 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause "it wasn't fabricated in a UA shop," and that he had "orders from Wash-ington not to handle the pipe" for that reason.That afternoon when Smith askedKelley why the Westinghouse pipe was not being unloaded, Kelley read the reserva-tion paragraph of the fabrication clause in the contract to the effect that thepipefitters could refuse to handle prefabricated pipe which was not fabricated bymembers of the United Association receiving the prevailing building constructionrates.Kelley also told Smith that the members had discussed the matter of pre-fabricated pipe at a previous union meeting.At the meeting of January 24, Inter-national Organizer Bradshaw, an officer of the United Association according to itsconstitution, told Brown that the pipefitters would not erect the Westinghouse pipebecause it "was fabricated in a shop not manned by our people." That Respondentswere not solely concerned with any contract violations as such, is also apparentfrom the fact that they would not agree to permit the resumption of work on thehydrogen control pipe, which had arrived in straight lengths, with all processingand fabrication still to be done at the job site exactly as set forth in the contract.Nor had there ever been any prior claims of a contract violation with respect tothe installation of prefabricated pipe at Units 1, 2, 3, and 4 at St. Clair, althoughabout 9 percent of the prefabricated pipe installed at each of those units was pipingunder 21/z inches in diameter, and the piping of larger diameter was in someinstances prefabricated in a non-UA shop.Furthermore, United Engineers made it perfectly clear to Respondents, to noavail, thatUnited Engineers itself made no purchases and had no control overwhere the pipe was to be purchased by Edison.United Engineers was thus aneutral party in this respect. It could not resolve the dispute by purchasing pipefrom a United Association shop. It could resolve the dispute only by not handlingor using the Westinghouse pipe purchased by Edison, by prevailing upon Edisonto purchase piping fabricated in a United Association shop, or by ceasing to dobusiness with Edison.Thus, in this situation, United Engineers in reality occupiedthe status of a secondary employer and Westinghouse occupied the status of aprimary employer.And it is clear that at least one of the objects of Respondents'conduct was to force or require United Engineers to cease handling or using aproduct of Westinghouse because that product was not fabricated by employeesrepresented by a Local of United Association.Although no active dispute existedbetween Respondents and Westinghouse, such conduct has nevertheless been heldby the Board and the courts to constitute a secondary boycott of the type proscribedby Section 8(b) (4) (A) of the Act 23Moreover, the record establishes the existence of still other objects of theRespondents' conduct which fall within the interdiction of Section 8(b)(4)(A).Thus, Bradshaw made it perfectly clear at the meeting of January 24 that theWestinghouse pipe was a minor issue and that Respondents were really concernedabout Edison's purchasing policy for St. Clair Units Nos. 5 and 6 and the factthatEdison was seeking bids for the power piping from a contractor which didnot have a contract with United Association and hence was not regarded as a'fair shop."Bradshaw indicated that the issue concerning the Westinghouse pipecould be settled if United Engineers would give the Respondents some assurance thatEdison would purchase the piping for the St. Clair units from a "fair shop."When United Engineers pointed out that it did not and could not control Edison's,purchases and was therefore in no position to give or obtain such assurances,Bradshaw replied that that was the situation and that Respondents would nothandle the Westinghouse pipe or the Clement boards until the situation at St. Clairwas cleared up.Any further doubt as to Respondents' objectives in this respectiscompletely dispelled by the Memorandum of Agreement of May 21, 1957, inwhich United Association agreed through its Local 636 to furnish men necessaryto complete the piping work at River Rouge Units 2 and 3, and United Engineers.agreed not to request pipefitters for, or to transfer pipefitters to, Edison's St. Clairproject until it could assure United Association that Edison would abide by theterms of the Agreement requiring prefabricated pipe to be fabricated in a UnitedAssociation shop.The inevitable result of United Engineers' failure to obtainsuch assurance would be a cessation of business between United Engineers andEdison.It is thus clear from the foregoing that a further objective of Respondents'conduct was to force or require Edison to cease doing business with Westinghouse23Washington- Oregon Shingle Weavers' DistrictCouncil, etat.(Sound Shingle Co.),101 NLRB 1159, enfd. 211 F. 2d 149, 152 (C.A.9) ; The Sand Door & Plywood Co.case,supra; Booher Lumber Co.case,supra; Joliet Contractors Association,99 NLRB 1391,1395, 1415, enfd. 202 F. 2d 606, 610 (C.A. 7). LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY265and with any other person or company which did not have a contract with UnitedAssociation.Under Section 8(b)(4)(A),it isnot necessary that the employer orperson whom the labor organizations seek to force to cease doing business withany other person be the employer of the employees who have been induced orencouraged to engage in a work stoppage for that purpose.24Moreover, it is alsoobvious that an alternative objective of Respondents' conduct was to force orrequireUnited Engineers to cease doing business with Edison, an objective whichwas ultimately accomplished when Edison canceled United Engineers' contract forUnits Nos. 5 and 6 at St. Clair because of the May 21 Memorandum of Agree-ment.Accordingly, I find that additional objects of Respondents' conduct, pro-scribed by Section 8(b) (4) (A) of the Act, was to force or require Edison tocease doing business with Westinghouse and with any other person who did nothave a contract with United Association or to force or require United Engineersto cease doing business with Edison.4.The contract urged as a defense by RespondentsThe Respondents contend that the fabrication clause then in effect, set forth infull in section III A. 5,supra,25renders lawful any of Respondents' conduct whichmight otherwise be violative of Section 8(b)(4)(A).The Charging Parties andtheGeneral Counsel contend that the fabrication clause was intended by thecontracting parties to apply only to a situation where the United Engineers hasfull control over the purchase of the piping and hence was not applicable to theinstant case; that, in any event, the fabricationclause istantamount to a "hot-cargo" clause which has been held by the Board to be no defense to conductotherwise proscribed by Section 8(b)(4)(A); and that the fabrication clause iscontrary to public policy and void.While I have grave doubts that the fabricationclause wasin fact intended bythe contracting parties to apply to the type of situation present in the instant case,I find it unnecessary to, and hence do not, resolve this issue in view of my findingsthat Respondents' defense is withoutmerit.Respondents contend that a distinctionshould be made between the fabrication clause and a "hot-cargo" clause; that thefabrication clause is a "work jurisdiction" or "job protection" clause and isanalogous to a clause restricting an employer's right to subcontract the work.I note that article XV of the 1956 agreement with United Association, in effect atallmaterial times except for the fabricationclause,26 containsa specific clause,entitled "Subcontractor," in which the "Employer agrees not to sublet or contractout any work covered herein unless the contractor to whom the work is sublet isin agreement either with the Union or any of its Local Unions." It is thusapparent that the fabrication clause was not intended as a restriction on UnitedEngineers' right to subcontract, as that purpose was already accomplished byanother clause. In any event, the fabrication clause, in myopinion, istantamountto a "hot" pipe clause.Any pipe not fabricated by United Association membersis, in effect,declared to be "hot" and the pipefitters reserved the right not to handleit for that reason.However the clause may be designated, the principles enunciatedby the Board in those cases where a "hot-cargo" clause was involved are equallyapplicable here.27Accordingly, I find that while the Act does not forbid the21The Sand Door & PlywoodCo. case,supra,113 NLRB at p. 1214.2 This clause,which is entitled"Erection,"provides in substance that all pipe workmust be performed by journeymen members of the United Association;that if pipe of21/ inches and over in diameter is fabricated off the jobsite,it is to be fabricated by anemployer employing journeymen of the United Association;and that the Local Unions ofthe United Association reserve the right to refuse to 'handle fabricated materials sent tothe jobsite that have not been'fabricated by members of the United Association receivingthe prevailing building construction wage rates in the area.20 The fabrication clause contained in the 1947 agreement continued to be in effect atall times material herein.21 The Sand Doorcase,supra; General Drivers,Chauffeurs,Warehousemen and HelpersUnion, Local No.886,et al.(American Iron and Machine Works),115 NLRB 800;Milk Drivers and Dairy Employees Local Union No.338et al.(Crowley's Milk Company,.Inc.),116 NLRB 1408.Although theAmerican Iron and MachineWorks andCrowley'sMilkcases have beenreversed by the Courts of Appeals for the District of Columbia and the Second Circuit,respectively,the Board has not accepted these decisions as final but has petitioned theSupreme Court for writs of certiorari.Consequently,until the Supreme Court rules tothe contrary,the Board's decisions in these cases remain binding upon me. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecution of the fabrication clause in question nor the Respondents'enforcementthereof by appeals to United Engineers to honor its contract,Section 8(b) (4) (A)does preclude enforcement of this clause by appeals to employees for a proscribedobject.And this is so even though United Engineers finally acquiesced in Re-spondents'demands that the employees refuse to handle the prefabricated pipein question.285.Liabilityof the named RespondentsAs Kelley participateddirectly in the unlawful conduct, there is no question asto his responsibility for the violation herein found.As Kelley wasalso the agentof Local 636 and the UnitedAssociation,as previously found, there is likewise noquestion as to the liability of RespondentsLocal636 and the International for theunfair labor practices found. I have also found that in inducing or encouragingthe employeesof UnitedEngineers not to handle the Westinghouse pipe, Kelleywas also acting as the agent and pursuant to the orders of Business ManagerMcCarthyrendered in his capacity as an agent of theLocaland the International.Hence,McCarthy,was also liable for the unlawful conduct in his capacity as anagent of the two labor organizations.Ifind, therefore,that all named Respondents violated Section8(b)(4)(A) ofthe Act byinducing or encouraging the employeesof UnitedEngineers to engagein a concerted refusal in the course of their employment to handle or work onWestinghouse pipe with the object of forcing or requiring United Engineers tocease using or handling pipe prefabricatedbyWestinghouse,forcing or requiringEdison to cease doing businesswithWestinghouseor with anyother person whodid not have a contractwith UnitedAssociation or its affiliated Locals, or forcingor requiring United Engineers to cease doing business with Edison.29C.Conclusions with respect to other alleged violationsThe complaint,as amended,further alleges that Respondents also violated theAct with respect to the employees of DiDuca Brothers, Inc., General ElectricCorporation,Allis-ChalmersManufacturingCompany, Spitzley Plumbing andHeating Company of Detroit, Babcock & Wilcox, Clement Electric Company andCrane Company.As there is no evidence in the record to support these allegations,Iwill recommend their dismissal.The complaint,as amended,also alleges a violation with respect to employeesofUnited Engineers at Edison'sprojects at St. Clair and Monroe,Michigan.The record shows that at all times material herein, there were no pipefittersemployed by United Engineers at these projects.The record does show, as pre-viously found, that Respondents took the position that they would refuse to furnishpipefitters for St. Clair and for the Enrico Fermi project at Monroe, even if re-quested,untilUnited Engineers assured Respondents that the piping for St. Clairwould be fabricated in a "fair shop," that is, in a shop under contract with theUnited Association. It is also apparent from the record, as admitted by McCarthy,thatRespondents'positionwas the same with respect to any other contractoremployed by Edison on these projects.The record further shows that on March13,Local 636 refused Brown'srequest for 12 pipefitters and a foreman for theRiver Rouge Unit No. 2, because of the dispute over the Westinghouse pipe. Inaddition,aspreviously found, Local 636 refused to furnish men to DiDucaBrothers and to J. W. Partlan Company for work at the St. Clair job site on theasserted ground that some jurisdictional disputes existed there.It is the theoryof the General Counsel and the Charging Parties that these refusals to furnishpipefitters for work on Edison's projects,as well as the May 20 Memorandum ofAgreement in which United Engineers agreed not to transfer pipefitters from River211 find no merit in Respondents'further contention that Edison and Westinghousewere not persons wholly unconcerned in the dispute and therefore not entitled to protec-tion under the philosophy underlying the "ally doctrine."That doctrine is clearly in-applicable to the instant situation,as is readily apparent from the decisions in which theBoard has applied it.Irwin-Lyons Lumber Company,87 NLRB 54;United Brotherhoodof Carpenters and Joiners of America,AFL-CIO, etat. (J. G. Roy and Sons Company),118 NLRB 286.2 I find it unnecessary to determine whether any other conduct of Respondents,exceptthat discussed in the following section, also constituted unlawful inducement and en-couragement of employees for a proscribed objective because findings of a further vio-lation, even if made, would not in any event affect the Order which is hereinafterrecommended. LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY267Rouge to St. Clair nor to ask for pipefitters for the St. Clair or Monroe projects,constituted a form of strike or unlawfulinducementor encouragement of em-ployees violative of the Act.Local 636 has jurisdiction over Detroit and the surrounding area. It furnishespipefitters,upon request, to contractors performing work in this territory inaccordance with the terms of the national agreement to which such contractorsmay be a party. I agree with the position of the Respondents, cogently set forthin their brief, that no violation can be predicated on Respondents' refusal to fur-nish or refer pipefitters, because no employment relationship had yet been estab-lished between the United Engineers and the other contractors, on the one hand,and the men who were not referred, on the other hand.United Marine Division,Local 333 (New York Shipping Association),107 NLRB 686, 709, relied on by theGeneral Counsel and the Charging Parties, is not apposite to the situation pre-sented here.That case dealt with the shipping industry where longshoremenfunctioned as part of steady gangs or were regular workers at piers and hence werefound by the Board to be employees although all of them would not have beenselected for work each day under the "shape-up" system peculiar to that industry 30The situation in the present case is controlled byGlazier's Union, Local 27 et al.(JolietContractors Association),107NLRB 1391, 1392-1394, where the Boardheld that the Union's refusal to furnish glaziers to member-employers of the JolietContractors Association constituted neither a strike nor inducement or encourage-ment of employees "in the course of their employment."Thus the Board stated,"men cannotquit before they are hired; they cannot work before they start.. .We cannot construe "in the course of their employment" to include employmentby several unrelated employers for varying periods, with no continuity or assur-ance of renewal at any definite period of time." In affirming the Board's findingsin this respect, the Court of Appeals for the Seventh Circuit stated (202 F. 2d 606,609):We also agree with the Board that the mere refusal on the part of theUnion to permit its members to work on a job where preglazed sash is used,or a concerted refusal on the part of the employees to do so, does not comewithin the condemnation of the statute.This is so because the plain languagelimits the activities to "employees . . . in the course of their employment."We agree with the view that employees cannot be on a strike or engaged ina refusal "in the course of their employment" prior to the establishment ofan employer-employee relationship.IfCongress had intended to proscribethe refusal to accept employment, either individually or in concert, it nodoubt would have employed language appropriate to accomplish such purpose.We suspect that Congress deliberately refrained from so doing in order toescape a serious constitutional challenge.At any rate, we would doubt thepower of Congress to make the refusal to work an unfair labor practice. Sofar as we are aware, people have a right either as individuals or groups torefuse to work for any reason which they may regard as sufficient or for noreason.It is only after the employer-employee relationship has been estab-lished that Congress has prescribed a code of conduct for both employer andemployee in which it has specifically designated that which constitutes an unfairlabor practice on the part of the parties respectively.Iwill accordingly recommend the dismissal of the complaint in so far as italleges a violation based on Respondents' conduct in refusing to furnish or refermen to any of Edison's projects.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnectionwith the operations of the employers set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in conduct violative of Section8(b) (4) (A) of the Act, I will recommend that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.00 See also Local1422,International Longshoremen'sAssociation,Independent, et at.(Charleston Stevedoring Company),118 NLRB 920. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the record that Local 636 and the United Association arethemain source of supply of journeymen pipefitters and apprentices in the area,over which Local 636 has jurisdiction. It is also apparent from the record thatRespondents' target was the use of pipe fabricated by employees who were notmembers of or represented by the United Association or one of its Locals, and thatallpersons who used, bought or sold such prefabricated pipe were the intendedvictims of Respondents' course.As previously found, Edison has already orderedthe turbine generator for St. Clair Unit No. 6 from Westinghouse; and for theEnrico Fermi project, from Allis-Chalmers.The employees who fabricate thepipe for Westinghouse and Allis-Chalmers are represented by Locals which arenot affiliated with United Association.Although Edison has canceled its contractwithUnited Engineers for St. Clair, any other contractor hired by Edison willhave to look to the United Association and Local 636 for its main source of pipe-fitters and will presumably be in the same position as United Engineers was withrespect to the use of prefabricated pipe.Under all the circumstances, and in viewof the incidents involving Crane pipe and the Monroe panel boards, Respondents'refusal to furnish pipefitters for River Rouge, Respondents' announced intentionnot to furnish pipefitters to any contractor who did not comply with the fabrica-tion clause of its contract, including those at Edison's St. Clair and Enrico Fermiprojects,and Respondents' pressures upon United Engineers to get Edison topurchase its power piping from a "fair shop" (that is, a shop under contract withUnited Association or one of its Locals), I am convinced that the record disclosesa danger that Respondents' unlawful conduct may be extended to employees ofother employers than those immediately involved in this case. I therefore find, inagreement with the General Counsel and the Charging Parties, that it is necessaryin order to effectuate the policies of the Act to recommend a cease and desistprovision sufficiently broad to meet this situation.The Charging Parties also contend that the Recommended Order should containa provision requiring United Association and Local 636 to honor all requests forpipefitterswhich may be made by any employer under contract with them, andthat the United Association and Local 636 should be ordered to instruct all itsmembers and all employees represented by them, who are employed on Edison'sconstruction projects, that they are not to strike or otherwise engage in a con-certed refusal to perform services in the course of their employment for a pro-scribed object.Like the Respondents, I have grave doubts as to the power of theBoard to issue such an order.31 In any event, I am of the opinion that the Orderherein recommended is adequate to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local No. 636 of the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO, and United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO, are labororganizations within the meaning of Section 2(5) of the Act.2.The above-named labor organizations and their agents, including Tim Mc-Carthy and William B. Kelley, have engaged in unfair labor practices within themeaning of Section 8(b)(4)(A) of the Act by inducing or encouraging theemployees of United Engineers and Constructors, Inc., to engage in a concertedrefusal in the course of their employment to handle or work on Westinghousepipe with the object of forcing or requiring United Engineers to cease using orhandling pipe prefabricated by Westinghouse Electric Corporation, forcing or re-quiring The Detroit Edison Company to cease doing business with Westinghouseor with any other person who did not have a contract with the United Associationor its affiliated Locals, or forcing or requiring United Engineers to cease doingbusiness with Edison.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.slJolietContractors Associationcase,supra.See alsointernational Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Americaet at.(Clark Bros. TransferCompany),116 NLRB 1891, 1893, 1913, where the Board reversed the Trial Examiner'sRecommended Order, directing the Union to request its members and other employeesrepresented by it to cease refusing to handle the freight of certain employers. MAX SILVER & SON2694.TheRespondents have not engaged in unfair labor practices with respect:tothe employees of DiDuca Brothers, Inc., General Electric Corporation, Allis-Chalmers Manufacturing Company, Spitzley Plumbing and Heating Company ofDetroit, Babcock and Wilcox,Clement Electric Company, and Crane Company,nor by refusing to furnish or refer pipefitters for work on any of Edison's projects.[Recommendations omitted from publication.]Max Silver,Irwin Silver and Edward Braude,Co-Partners,d/b/a Max Silver&SonandInternational Ladies' GarmentWorkers' Union,AFL-CIO.Case No. 4-CA-1719.March 16,1959DECISION AND ORDEROn December 24, 1958, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and -,vere engaging in certain un-fair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, and further findingthat the Respondents had not engaged in other unfair labor practices,as alleged in the complaint, and recommending that the complaintbe dismissed insofar as it alleged such violations, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents, the General Counsel, and the Charging Party filedexceptions to the Intermediate Report, together with supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnectionwith this case to a three-member panel [Chairman Lee-dom and Members Bean and Fanning]. .The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the -case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Max Silver, Irwin Silver andEdward Braude, d/b/a Max Silver & Son, Philadelphia, Pennsyl-vania, their agents, successors, and assigns shall::'The Trial Examiner's recommended order is modified in certain respects,to remedyall of the specific violations found.As the extent of such violations does not warrantthe broad order recommended by the Trial Examiner,we have adopted a narrow order.123 NLRB No. 33.